 

Exhibit 10.1

 
EXECUTION COPY
 
 
 
 


 

STOCK PURCHASE AGREEMENT
 
by and among
 
CONCIERGE TECHNOLOGIES, INC.
 
WAINWRIGHT HOLDINGS, INC.
 
and
 
EACH OF THE INDIVIDUALS AND ENTITIES
EXECUTING SIGNATURE PAGES HERETO
 
 
DATED AS OF SEPTEMBER 19, 2016
 
 


 
 
 

 
 
 TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
DEFINITIONS
1
 
 
 
ARTICLE II
PURCHASE AND SALE OF WAINWRIGHT SHARES; CLOSING
9
2.1
Purchase and Sale; Additional Sellers
9
2.2
Purchase Price
9
2.3
Closing
10
2.4
Closing Obligations
10
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS
11
3.1
Organization; Good Standing
11
3.2
Ownership
12
3.3
Authorization
12
3.4
Valid Transfer
12
3.5
Investor Questionnaire; Investment Intent
12
3.6
Compliance with Other Instruments
12
3.7
Legal Proceedings
12
3.8
Disclaimer of Warranties
12
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF WAINWRIGHT
13
4.1
Organization and Good Standing
13
4.2
Authority; No Conflict
13
4.3
Capitalization
14
4.4
Financial Statements
14
4.5
Title to Properties; Liens
15
4.6
Taxes
15
4.7
Employee Benefits
16
4.8
Compliance With Legal Requirements; Governmental Authorizations
17
4.9
Funds
18
4.1
Legal Proceedings; Orders
20
4.11
Absence of Certain Changes and Events
20
4.12
Contracts; No Defaults
21
4.13
Insurance
23
4.14
Intellectual Property
23
4.15
Relationships With Related Persons
24
4.16
Brokers or Finders
24
4.17
Books and Records
24
4.18
Acknowledgement
24
4.19
Disclaimer of Warranties
24

 
 
i

 
 
 TABLE OF CONTENTS

 
 
 
Page
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF CONCIERGE
25
5.1
Organization and Good Standing
25
5.2
Authority; No Conflict
25
5.3
Capitalization
26
5.4
SEC Reports; No Undisclosed Liabilities
26
5.5
Title to Properties; Liens
27
5.6
Taxes
27
5.7
Employee Benefits
28
5.8
Legal Proceedings; Orders
29
5.9
Compliance With Legal Requirements; Governmental Authorizations
29
5.1
Absence of Certain Changes and Events
30
5.11
Contracts; No Defaults
31
5.12
Insurance
32
5.13
Intellectual Property
32
5.14
Ineligible Persons
32
5.15
Investment Intent
33
5.16
Brokers or Finders
33
5.17
Independent Advisory Committee
33
5.18
Acknowledgement
33
 
 
 
ARTICLE VI
COVENANTS OF WAINWRIGHT AND SELLERS
33
6.1
Access and Investigation
33
6.2
Operation of the Business of the Acquired Companies
34
6.3
Negative Covenant
34
6.4
Required Approvals
34
6.5
Notification
35
6.6
Payment of Indebtedness
35
6.7
No Negotiation
35
6.8
Commercially Reasonable Efforts
35
6.9
Audit Fees
35
 
 
 
ARTICLE VII
COVENANTS OF CONCIERGE
36
7.1
Access and Investigation
36
7.2
Operation of the Business of Concierge and its Subsidiaries
36
7.3
Negative Covenant
36
7.4
Approvals of Governmental Bodies; Shareholders
37
7.5
Notification
37
7.6
Commercially Reasonable Efforts
38
7.7
No Negotiation
38
 
 
 

 
 
ii

 
 
 TABLE OF CONTENTS

 

 
 
Page
ARTICLE VIII
CONDITIONS PRECEDENT TO CONCIERGE’S OBLIGATION TO CLOSE
38
8.1
Accuracy of Representations
38
8.2
Sellers’ and Wainwright’s Performance
38
8.3
Concierge Shareholder Approval
39
8.4
Consents
39
8.5
No Proceedings
39
8.6
Fairness Opinion
39
 
 
 
ARTICLE IX
CONDITIONS PRECEDENT TO SELLERS’ and wainrwright’s OBLIGATION TO CLOSE
39
9.1
Accuracy of Representations
39

9.2
Concierge’s Performance
39

9.3
Concierge Shareholder Approval
40
9.4
Consents
40
9.5
No Proceedings
40
9.6
Cogent Materials and Schedule 14C
40
 
 
 
ARTICLE X
TERMINATION
40
10.1
Termination Events
40
10.2
Effect of Termination
41
 
 
 
ARTICLE XI
INDEMNIFICATION; REMEDIES
41
11.1
Survival
41
11.2
Indemnification and Payment of Damages by Sellers
41
11.3
Indemnification and Payment of Damages By Concierge
41
11.4
Time Limitations
42
11.5
Limitations on Amount – Sellers
42
11.6
Limitation on Amount – Concierge
42
11.7
Additional Limitations
43
11.8
Exclusive Remedies
43
11.9
Characterization of Payments
43
11.1
Procedure for Indemnification – Third Party Claims
44
11.11
Procedure for Indemnification – Other Claims
44
 
 
 
ARTICLE XII
GENERAL PROVISIONS
44
12.1
Expenses
44
12.2
Public Announcements
45
12.3
Confidentiality
45
12.4
Notices
45
12.5
Jurisdiction; Service of Process
46
12.6
Further Assurances
46
12.7
Waiver
46
12.8
Entire Agreement and Modification
46
12.9
Disclosure Letters
47
12.1
Assignments, Successors, and No Third-Party Rights
47
12.11
Severability
47
12.12
Section Headings; Construction
47
12.13
Governing Law
47
12.14
Counterparts
47

 
 
iii

 
 
STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (“Agreement”) is made as of September 19, 2016 by
(i) Concierge Technologies, Inc., a Nevada corporation (“Concierge”), Wainwright
Holdings, Inc., a Delaware corporation (“Wainwright”), and each of the
individuals and entities identified under the heading “Sellers” on the signature
pages hereto who, as of the date hereof or subsequent to the date hereof
pursuant to Section 2.1(b) below, execute a counterpart signature page to this
Agreement (collectively, “Sellers”).
 
RECITALS
WHEREAS, the individuals and entities identified under the heading “Sellers” on
the signature pages hereto (collectively, the “Wainwright Shareholders”)
collectively own 1,741 shares of common stock, par value $0.01 per share, of
Wainwright (“Wainwright Common Stock”), which shares represent all of the issued
and outstanding shares Wainwright Common Stock;
WHEREAS, Wainwright owns all of the issued and outstanding limited liability
company membership interests of United States Commodity Funds LLC, a Delaware
limited liability company (“USCF”);
WHEREAS, USCF acts as the general partner to the limited partnerships and as
sponsor to the statutory trusts set forth on Exhibit A hereto (each, a “Fund”,
and collectively, the “Funds”);
WHEREAS, Concierge desires to purchase from the Sellers, and the Sellers desires
to sell and assign to Concierge, all of the shares of Wainwright Common Stock
held by Sellers (collectively, the “Wainwright Shares”) in exchange for the
Concierge Shares (as defined below);
WHEREAS, upon the sale and assignment of the Wainwright Shares to Concierge,
Concierge shall operate the Business (as defined below);
WHEREAS, Concierge, Wainwright and Sellers desire to reflect certain other
understandings regarding the transition of the Business (as defined below) from
Sellers to Concierge;
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties, intending to be legally
bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
“Acquired Companies” means, collectively, Wainwright, USCF and USCF Advisers.
 
1

 
 
“Acquired Company Plan” means each material “employee benefit plan,” as defined
in Section 3(3) of ERISA, 29 U.S.C. §1002(3) (without regard to whether ERISA
applies thereto), and each other material employee benefit or compensation plan
or arrangement, including any bonus, deferred compensation, incentive
compensation, severance, health and welfare plan, sponsored or maintained solely
by one or more of the Acquired Companies.
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by, or under common control with the specified Person;
provided, however, that in no event shall any Fund be considered an Affiliate of
any Seller, any Acquired Company or, following the Closing, Concierge.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“Bankruptcy and Equity Exception” has the meaning set forth in Section 3.3.
“Business” means the business of USCF (in its capacity as the general partner to
or sponsor of the Funds) and USCF Advisers, in each case as currently conducted.
“Business Day” means any day other than (a) a Saturday or Sunday or (b) any day
on which the New York Stock Exchange is closed for trading.
“Cap” has the meaning set forth in Section 11.5.
“CFTC” means the United States Commodity Futures Trading Commission.
“Closing” has the meaning set forth in Section 2.3.
“Closing Date” means the date and time as of which the Closing actually takes
place.
“Cogent” means Cogent Valuation, Inc.
“Concierge” has the meaning set forth in the preamble of this Agreement.
“Concierge Disclosure Letter” means the disclosure letter delivered by Concierge
to Wainwright and Sellers concurrently with the execution and delivery of this
Agreement.
“Concierge Plan” means each material “employee benefit plan,” as defined in
Section 3(3) of ERISA, 29 U.S.C. §1002(3) (without regard to whether ERISA
applies thereto), and each other material employee benefit or compensation plan
or arrangement, including any bonus, deferred compensation, incentive
compensation, severance, health and welfare plan, sponsored or maintained solely
by Concierge and/or one or more of its Subsidiaries.
“Concierge Common Stock” means the shares of common stock, par value $0.001 per
share, of Concierge.
“Concierge Indemnified Parties” has the meaning set forth in Section 11.2.
“Concierge Material Adverse Effect” means any fact, circumstance, condition,
event, occurrence or change that, individually or in the aggregate, has had or
is reasonably likely to have a material adverse effect on the financial
condition, results of operations, assets or Liabilities of Concierge and its
Subsidiaries, taken as a whole, but excluding, for these purposes, any fact,
circumstance, event, occurrence or change to the extent resulting from (a)
changes in general economic or political conditions; (b) conditions generally
affecting the industries in which Concierge and its Subsidiaries operate, (c)
any changes in financial or securities markets in general, (d) the imposition of
legal, regulatory, Tax or other similar restrictions or requirements, (e) acts
of war or significant acts of terrorism; (f) actions taken or not taken at the
request of, or with the consent of, Wainwright, or (g) adverse effects arising
from the announcement or consummation of the Contemplated Transactions.
 
2

 
 
“Concierge Per Share Price” means $0.085 per share.
“Concierge Registered Intellectual Property” means all worldwide patents and
patent applications, trademark registrations and copyright registrations, and
applications for trademark and copyright registrations, in each case that are
owned by Concierge or its Subsidiaries.
“Concierge Shares” has the meaning set forth in section 2.1(a).
“Confidentiality Agreement” means the Mutual Nondisclosure Agreement dated
August 25, 2016, and entered into by and between Concierge and Wainwright.
“Consent” means any filing with, notice to, or approval, consent, ratification
or waiver from, any Person.
“Contemplated Transactions” means the sale of the Wainwright Shares by Sellers
to Concierge; Concierge’s acquisition and ownership of the Wainwright Shares;
Concierge’s issuance of the Concierge Common Stock to Sellers; and the
performance by Concierge, Wainwright and Sellers of their respective covenants
and obligations under this Agreement.
“Contract” means any written agreement, contract, obligation, promise, or
undertaking that is legally binding.
“Current Employee” has the meaning set forth in Section 4.7(b).
“Damages” has the meaning set forth in Section 11.2(a).
“Data” means all the available data in digital format that is used in the
operations and business of the Acquired Companies as currently conducted.
“Deductible” has the meaning set forth in Section 11.5.
“Definitive Information Statement” has the meaning set forth in Section 7.4(b).
“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
“Family” means, with respect to an individual, the individual and the
individual’s (i) parents, (ii) spouse, (iii) children, and (iv) siblings.
 
3

 
 
“FINRA” means the Financial Industry Regulatory Authority, Inc. (including its
predecessor organizations).
“Fund” has the meaning set forth in the Recitals to this Agreement.
“Fund Material Adverse Effect” means any fact, circumstance, condition, event,
occurrence or change that, individually or in the aggregate, has had or is
reasonably likely to have a material adverse effect on the financial condition,
results of operations, business, assets or liabilities of the Funds
collectively, but excluding, for these purposes, any fact, circumstance, event,
occurrence or change to the extent resulting from (a) changes in general
economic or political conditions; (b) conditions generally affecting the
industries in which the Funds invest, (c) any changes in financial or securities
markets in general, (d) a decline in the aggregate net asset value of the Funds
so long as the Funds have been managed in all material respects in the ordinary
course of business and operated in all material respects in accordance with
their stated investment objectives, policies and restrictions; (e) the
imposition of legal, regulatory, Tax or other similar restrictions or
requirements, including position limits or similar restrictions on the Funds by
a Governmental Body, (f) acts of war or significant acts of terrorism; or (g)
actions taken or not taken at the request of, or with the consent of, Concierge,
or (h) adverse effects arising from the announcement or consummation of the
Contemplated Transactions.
“Fund Material Contracts” means all currently effective agreements necessary for
the operation of the Funds substantially in the manner in which the Funds are
currently operated.
“Funds” has the meaning set forth in the Recitals to this Agreement.
“GAAP” means United States generally accepted accounting principles.
“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
“Governmental Body” means any:
(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;
 
(b) federal, state, local, municipal, foreign, or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);
(d) multi-national organization or body;
(e) exchange or clearing house; or
 
(f) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or Taxing Authority or power of any
nature.
 
4

 
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
“Indemnification Percentage” means, with respect to a Seller, the percentage set
forth in Exhibit B opposite such Seller’s name under the column “Indemnification
Percentage,” which percentage share shall be used for purposes of determining
such Seller’s obligation to pay indenifiation amounts under Section 11.2(b).
“Intellectual Property” means the following: (a) copyrights, registrations,
works of authorship, expressions, designs and design registrations, and
applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, web addresses, web pages, websites and related
content, logos, trade dress, and registrations and applications for
registrations thereof, (c) patents and patent applications, (d) Software, and
(e) trade secrets and confidential and proprietary information, including Data,
ideas, designs, discoveries, concepts, compilations of information, methods,
techniques, procedures, processes and other know-how, whether or not patentable.
“IRC” means the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.
“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
“Knowledge” means, with respect to any entity, as to a particular fact or other
matter, the actual knowledge of any member of the senior management of such
entity.
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, self-regulatory organization, exchange, clearing
house or other administrative law, statute, regulation, constitution, ordinance,
principle of common law, or treaty.
“Liabilities” means, with respect to a Person, any and all debts, liabilities or
obligations of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.
“Lien” means any lien, charge, option, pledge, or security interest, in each
case excluding Permitted Liens.
“Material Contracts” has the meaning set forth in Section 4.12(a).
“NFA” means the National Futures Association.
“Order” means any award, decision, injunction, judgment, order, ruling, or
verdict entered, issued, made, or rendered by any Governmental Body.
 
5

 
 
“Ordinary Course of Business” means, with respect to a Person, an action taken
by such Person in the ordinary course of the normal day-to-day operations of
such Person, consistent with past practice.
“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) the certificate of formation and limited liability company
operating agreement of a limited liability company, (e) any other charter, trust
documents, or similar document adopted or filed in connection with the creation,
formation, or organization of a Person; (f) any stockholders agreement or
similar arrangement among security holders; and (g) any amendment to any of the
foregoing.
“Permitted Liens” means Liens (a) for Taxes or other governmental charges not
yet due and payable; (b) carriers, warehousemen, mechanics, laborers or other
similar Liens created by statute and incurred in the Ordinary Course of Business
for sums not yet due; (c) Liens involving restrictions on transfer arising under
the Organizational Documents of the issuer or securities or under federal or
state securities laws, or (d) community property or other interests arising
under applicable Legal Requirements.
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
“Preliminary Consent Statement” has the meaning set forth in Section 7.4(b).
“Pro Rata Share” means, with respect to a Seller, the percentage set forth in
Exhibit B opposite such Seller’s name under the column “Pro Rata Share,” which
percentage share shall be used for purposes of determining such Seller’s right
to receive any indemnification amount.
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before any Governmental
Body or arbitrator.
“Purchase Price” has the meaning set forth in Section 2.2(a).
“Regulatory Documents” means (i) any monthly or annual reports and any
disclosure document required to be filed by or on behalf of any Fund under
applicable CFTC, FINRA, NFA, or other Governmental Bodies’ rules and
regulations, and (ii) any periodic reports and any registration statements
required to be filed by or on behalf of any Fund with the SEC in accordance with
applicable federal securities laws.
“Related Person” means (a) with respect to a particular individual, (i) each
other member of such individual’s Family; (ii) any Person (excluding any natural
Person) that is directly or indirectly controlled by such individual or one or
more members of such individual’s Family; (iii) any Person (excluding any
natural Person) with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity), and (b) with respect to a specified Person
other than an individual, (i) any Affiliate of such specified Person; (ii) each
Person that serves as a director, officer, partner, executor, or trustee of such
specified Person (or in a similar capacity); and (iii) any Person with respect
to which such specified Person serves as a general partner or a trustee (or in a
similar capacity).
 
6

 
 
“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
“SEC” means the United States Securities and Exchange Commission.
“SEC Reports” has the meaning set forth in Section 5.4(a).
“Securities Act” means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
“Seller Indemnified Parties” has the meaning set forth in Section 11.3.
“Sellers” has the meaning set forth in the preamble of this Agreement.
“Series A Preferred Stock” has the meaning set forth in Section 5.3.
“Series B Preferred Stock” has the meaning set forth in Section 5.3.
“Shareholder Approval” has the meaning set forth in Section 7.4(b).
“Software” means any instruction or set of instructions that is used (e.g.,
read, compiled, processed or manipulated) by, in or on any equipment, including
application programming interfaces, source code and object code versions of
applications programs, operating system software, software tools, computer
software languages and utilities software; in each case, in whatever form or
media, including the tangible media upon which they are recorded or printed,
together with all corrections, improvements, enhancements, modifications,
updates and releases thereof prior to the Closing.
“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of Wainwright.
“Tax” or “Taxes” means all federal, state, local or foreign net or gross income,
gross receipts, sales, use, ad valorem, value added, franchise, withholding,
payroll, employment, excise, property, alternative minimum, environmental or
other taxes, assessments, duties, fees, levies or other governmental charges of
any nature whatsoever, whether disputed or not, together with any interest,
penalties, additions to tax or additional amounts with respect thereto.
 
7

 
 
“Tax Return” means any return, declaration or report relating to Taxes due, any
information return with respect to Taxes, or other similar report, statement,
declaration or document required to be filed under any law, regulation or
similar in respect of Taxes, any amendment to any of the foregoing, any claim
for refund of Taxes paid, and any attachments, amendments or supplements to any
of the foregoing.
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.
“Third Party Claim” has the meaning set forth in Section 11.10(a).
“Third Party Claim Notice” has the meaning set forth in Section 11.10(a).
“USCF” has the meaning set forth in the Recitals of this Agreement.
“USCF Advisers” means USCF Advisers, LLC.
 “Wainwright” has the meaning set forth in the Recitals of this Agreement.
“Wainwright Balance Sheet” has the meaning set forth in Section 4.4(a).
“Wainwright Common Stock” has the meaning set forth in the Recitals to this
Agreement.
“Wainwright Disclosure Letter” means the disclosure letter delivered by
Wainwright to Concierge concurrently with the execution and delivery of this
Agreement.
“Wainwright Material Adverse Effect” means any fact, circumstance, condition,
event, occurrence or change that, individually or in the aggregate, has had or
is reasonably likely to have a material adverse effect on the financial
condition, results of operations, assets or Liabilities of the Acquired
Companies, taken as a whole, but excluding, for these purposes, any fact,
circumstance, event, occurrence or change to the extent resulting from (a)
changes in general economic or political conditions; (b) conditions generally
affecting the industries in which the Acquired Companies operate, (c) any
changes in financial or securities markets in general, (d) a decline in the
aggregate net asset value of the Funds, so long as the Funds have been managed
in all material respects in the ordinary course of business and operated in all
material respects in accordance with their stated investment objectives,
policies and restrictions; (e) the imposition of legal, regulatory, Tax or other
similar restrictions or requirements, including position limits or similar
restrictions on the Funds by a Governmental Body, (f) acts of war or significant
acts of terrorism; (g) actions taken or not taken at the request of, or with the
consent of, the Concierge, or (h) adverse effects arising from the announcement
or consummation of the Contemplated Transactions.
“Wainwright Registered Intellectual Property” means all worldwide patents and
patent applications, trademark registrations and copyright registrations, and
applications for trademark and copyright registrations, in each case that are
owned by the Acquired Companies.
“Wainwright Shares” has the meaning set forth in the Recitals of this Agreement.
 
8

 
 
ARTICLE II

PURCHASE AND SALE OF WAINWRIGHT SHARES; CLOSING
2.1 Purchase and Sale; Additional Sellers.
(a) Subject to the terms and conditions of this Agreement, at the Closing,
Sellers will sell, assign, transfer, convey, and deliver the Wainwright Shares
to Concierge, and Concierge will purchase all of each respective Sellers’ right,
title, and interest in the Wainwright Shares, free and clear of any Liens, in
exchange for the Purchase Price described in Section 2.2.
(b) The parties hereto acknowledge and agree that, as of the date hereof, not
all Wainwright Shareholders have become a party to this Agreement and therefore
do not, as of the date hereof, constitute “Sellers” under this Agreement (such
Wainwright Shareholders, the “Remaining Wainwright Shareholders”). From and
after the date hereof, Concierge and Wainwright agree to use their respective
commercially reasonable efforts to discuss the terms of this Agreement with such
Remaining Wainwright Shareholders, to provide such Remaining Wainwright
Shareholders with such information regarding Concierge, the Concierge Shares,
Wainwright, this Agreement and the Contemplated Transactions as may be
reasonably necessary to permit such Remaining Wainwright Shareholders to make an
informed investment decision regarding whether to become a party to this
Agreement, and shall afford such Additional Wainwright Shareholders the
opportunity to become a party to this Agreement and to sell the shares of
Wainwright Common Stock held by such Remaining Wainwright Shareholders by
executing a joinder to this Agreement. In the event a Remaining Wainwright
Shareholder determines, in its sole discretion, to become a party to this
Agreement by executing a joinder to this Agreement, the effectiveness of such
joinder shall be conditioned upon such Remaining Wainwright Shareholder
completing an investor questionnaire provided by Concierge and the receipt by
such Remaining Wainwright Shareholder of such financial and other information
concerning Concierge, the Concierge Shares, Wainwright and this Agreement and
the Contemplated Transactions as may be required to permit the issuance of
Concierge Shares to occur without registration under the Securities Act pursuant
to an exemption therefrom. Subject to the satisfaction of the foregoing, upon
the execution of a joinder to this Agreement by such Remaining Wainwright
Shareholder, (i) such Remaining Wainwright Shareholder shall no longer be
considered as such, and instead shall thereafter constitute a “Seller” under
this Agreement as if such Remaining Wainwright Shareholder had been an original
party to this Agreement as of the date hereof, and (ii) the shares of Wainwright
Common Stock held by such Remaining Wainwright Shareholder shall constitute
“Wainwright Shares” for all purposes under this Agreement.
2.2 Purchase Price. The aggregate purchase price for the Wainwright Shares,
assuming that all Wainwright Shareholders become Sellers (the “Purchase Price”),
will be (a) 818,799,976 shares of Concierge Common Stock, and (b) 9,354,118.85
shares of Series B Preferred Stock (the foregoing (a) and (b) referred to
collectively as the “Concierge Shares”); provided, however, that no Seller shall
be entitled to receive a fraction of a Concierge Share.
 
9

 
2.3 Closing. The closing of the purchase and sale provided for in this Agreement
(the “Closing”) will take place at Horwitz + Armstrong, a Professional Law
Corporation, 14 Orchard, Suite 200, Lake Forest, CA 92630 at 10:00 a.m. Pacific
Standard Time (or such other place as the parties may agree) on the later of (i)
the date that is two Business Days following the termination of the date on
which the last of the conditions to Closing set forth in Articles VIII and IX
have been satisfied or, to the extent permitted by applicable Legal
Requirements, waived by the relevant party, (ii) the 21st calendar following the
date on which the Definitive Schedule 14C was mailed to the Concierge
Shareholders, and (iii) such other time and date as the parties may agree.
Subject to the provisions of Article X, failure to consummate the purchase and
sale provided for in this Agreement on the date and time and at the place
determined pursuant to this Section 2.3 will not result in the termination of
this Agreement and will not relieve any party of any obligation under this
Agreement.
2.4 Closing Obligations. At the Closing:
(a) Sellers will deliver to Concierge:
(i)
Certificates representing the Wainwright Shares, free and clear of all Liens,
duly endorsed (or accompanied by duly executed stock powers or other instruments
of transfer duly executed in blank) with all required stock transfer tax stamps
affixed thereto for transfer to Concierge;
(ii)
A certificate, executed by each Seller, certifying that, with respect to such
Seller, the conditions in Section 8.1(a) have been satisfied;
(iii)
Such other documents or instruments as Concierge reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
(b) Wainwright will deliver to Concierge:
(i)
A certificate, executed by Wainwright, certifying that the conditions set forth
in Sections 8.1(b), 8.2(a) and 8.4 have been satisfied.
(ii)
A certificate executed by Wainwright’s corporate Secretary (or equivalent
officer) certifying that attached thereto are true and complete copies of all
resolutions adopted by the Wainwright board of directors authorizing the
execution, delivery and performance of this Agreement and the consummation of
Contemplated Transactions, and that all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the Contemplated
Transactions.
(iii)
A certificate of good standing (or its equivalent) for Wainwright and each of
the other Acquired Companies from the Secretary of State or similar Governmental
Body of the jurisdiction within which Wainwright and the other Acquired
Companies are organized.
(iv)
Such other documents or instruments as Concierge reasonably requests and are
reasonably necessary to consummate the Contemplated Transactions.
(c) Concierge will deliver to Wainwright:
 
10

 
 
(i)
A certificate executed by Concierge certifying that each of the conditions set
forth in Sections 9.1, 9.2(a), 9.3 and 9.4 have been satisfied.
(ii)
A certificate of the Concierge corporate Secretary (or equivalent officer)
certifying that attached thereto are true and complete copies of all resolutions
adopted by the Concierge board of directors authorizing the execution, delivery
and performance of this Agreement and the consummation of the Contemplated
Transactions, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the Contemplated Transactions.
(iii)
A certificate of good standing (or its equivalent) for Concierge from the
Secretary of State of the State of Nevada.
(iv)
Such other documents or instruments as Wainwright reasonably requests and are
reasonably necessary to consummate the Contemplated Transactions.
(d) Concierge will deliver to Sellers:
(i)
The number of Concierge Shares set forth in Exhibit B opposite the relevant
Seller’s name under the column “Concierge Shares.”
(ii)
A certificate executed by Concierge certifying that each of the conditions set
forth in Sections 9.1, 9.2(a), 9.3 and 9.4 have been satisfied.
(iii)
Such other documents or instruments as Sellers reasonably request and are
reasonably necessary to consummate the Contemplated Transactions.
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS
Each Seller, severally and not jointly, hereby represents and warrants to
Concierge as follows:
3.1 Organization; Good Standing. If such Seller is a Person other than a natural
person, such Seller has been duly formed and is validly existing and in good
standing under the laws of the jurisdiction of its formation.
3.2 Ownership. Seller has good title to, is the record holder of, and
beneficially owns the Wainwright Shares set forth opposite such Seller’s name in
Exhibit B, free and clear of all Liens. Except as contemplated by this
Agreement: (i) Seller is not a party or subject to any agreement or
understanding relating to the acquisition, disposition or voting or giving of
written consents with respect to any Wainwright Shares; and (ii) Seller has no
obligation (contingent or otherwise) to purchase or otherwise acquire any
Wainwright Shares or any other interest in the Acquired Companies.
 
11

 
 
3.3 Authorization. Seller has full capacity (in the case of an individual) or
all requisite power and authority (in the case of an entity) to execute and
deliver this Agreement and to transfer and sell the Wainwright Shares owned by
such Seller as contemplated by this Agreement, and to carry out the provisions
of this Agreement. All action on the part of Seller necessary for the
authorization, execution and delivery of this Agreement by Seller, and the
performance of all obligations of Seller hereunder has been taken. This
Agreement has been duly and validly executed and delivered by Seller and,
assuming this Agreement has been duly authorized, executed and delivered by the
other parties hereto, constitutes a valid and legally binding obligation of
Seller, enforceable against Seller in accordance with its terms (except as may
be limited by bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar Legal Requirements of general applicability relating
to or affecting the rights of creditors generally and subject to general
principles of equity (the “Bankruptcy and Equity Exception”)). If Seller is a
natural person and is subject to community property laws, including a Seller who
is a natural person resident in the State of California, such Seller has
provided Concierge with a duly executed consent of such Seller’s spouse with
respect to the transactions contemplated by this Agreement in the form attached
hereto as Exhibit C hereto.
3.4 Valid Transfer. Upon transfer to Concierge of the Wainwright Shares held by
Seller in accordance with the terms of this Agreement for the consideration
expressed herein, Seller will have transferred to Concierge good title to the
Wainwright Shares owned by such Seller free and clear of all Liens.
3.5 Investor Questionnaire; Investment Intent. Seller has previously completed
and delivered to Concierge the investor questionnaire provided to Seller by
Concierge. Seller is acquiring the relevant Concierge Shares for his, her, or
its own account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act. Seller acknowledges that the Concierge
Shares are restricted securities within the meaning of Rule 144 under the
Securities Act and may not be transferred except in compliance with the
Securities Act and any other applicable securities or “blue sky” laws.
3.6 Compliance with Other Instruments. The execution, delivery and performance
by Seller of this Agreement will not give rise to a right of any party to enjoin
the transactions contemplated hereunder pursuant to the terms of any mortgage,
indenture, contract, lease, agreement, instrument, judgment, decree, order or
writ to which Seller is a party, by which Seller is bound or to which Seller or
its assets are subject.
3.7 Legal Proceedings. There are no actions pending or, to Seller’s knowledge,
threatened against or by Seller or any Affiliate of Seller, that challenges or
seeks to prevent, enjoin, or otherwise delay the transactions contemplated by
this Agreement.
3.8 Disclaimer of Warranties. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS ARTICLE III,
(a) SELLER DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, AND NO SUCH REPRESENTATION OR WARRANTY SHALL BE IMPLIED BY OR CONSTRUED
FROM ANY OF THE DUE DILIGENCE MATERIALS OR ANY OTHER INFORMATION, WHETHER ORAL
OR WRITTEN, PROVIDED BY OR ON BEHALF OF SELLER, WAINWRIGHT OR ITS AFFILIATES.
 
12

 
 
(b) NO REPRESENTATION OR WARRANTY IS MADE BY SELLER AS TO THE CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OF ANY PROPERTIES OR ASSETS OF THE
ACQUIRED COMPANIES, ALL OF WHICH ARE FOR THE PURPOSES OF THIS AGREEMENT
CONSIDERED TO BE IN “AS-IS, WHERE-IS” CONDITION.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF WAINWRIGHT
Wainwright hereby represents and warrants to Concierge as follows:
4.1 Organization and Good Standing.
(a) Each of the Acquired Companies is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of organization, with full
corporate or limited liability company, as applicable, power and full corporate
or limited liability company, as applicable, authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under Contracts to
which it is a party. Each of the Acquired Companies is duly qualified to do
business as a foreign corporation or a foreign limited liability company and is
in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, have a Wainwright Material Adverse Effect.
(b) Wainwright has delivered to Concierge copies of the Organizational Documents
of each of the Acquired Companies, as currently in effect.
4.2 Authority; No Conflict.
(a) Wainwright has the absolute and unrestricted right, power, and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement, and the consummation of the
Contemplated Transactions, have been duly authorized by all requisite corporate
action on the part of Wainwright, and, assuming that this Agreement has been
duly authorized, executed and delivered by the other parties hereto, constitutes
the legal, valid, and binding obligation of Wainwright, enforceable against it
in accordance with its terms, except as may be limited by the Bankruptcy and
Equity Exception.
(b) Except as set forth in Part 4.2 of the Wainwright Disclosure Letter, and
assuming the Consents referred to in Section 4.2(c) below are made or obtained,
as applicable, neither the execution and delivery of this Agreement by
Wainwright nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time or both):
 
 
13

 
(i)
contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Acquired Companies;
(ii)
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which any of the Acquired Companies, or any of the assets owned or
used by any of the Acquired Companies, may be subject; or
(iii)
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Material Contract.
(c) Except as set forth in Part 4.2 of the Wainwright Disclosure Letter, none of
the Acquired Companies is or will be required to give any notice to or obtain
any Consent from any Governmental Body, or any Person under a Material Contract
or a Fund Material Contract, in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the Contemplated
Transactions.
4.3 Capitalization. The authorized equity securities of Wainwright consist of
3,000 shares of Common Stock. As of the date hereof, 1,741 shares are issued and
outstanding and constitute the Wainwright Shares. Wainwright owns, directly or
indirectly, all of the ownership interests of all its Subsidiaries, free and
clear of all Liens. All of the outstanding equity securities of each of the
Acquired Companies have been duly authorized and validly issued and are fully
paid and nonassessable. There are no outstanding or authorized options,
warrants, convertible securities or other rights, arrangements or commitments,
or Contracts of any kind to which any of the Acquired Companies is a party
relating to the issuance, sale, or transfer of any equity securities or other
securities by any of the Acquired Companies. Except as set forth in Part 4.3 of
the Wainwright Disclosure Letter, none of the Acquired Companies (other than
Wainwright, as it relates to the other Acquired Companies, and USCF, as it
relates to its general partnership interest in the Funds) owns, or has any
Contract to acquire, any equity securities or other securities of any Person or
any direct or indirect equity or ownership interest in any other business.
4.4 Financial Statements. Wainwright has delivered to Concierge: (i) an audited
consolidated balance sheet of Wainwright as at December 31, in each of the years
2014 and 2015, and the related audited consolidated statements of income,
changes in stockholders’ equity, and cash flow for each of the fiscal years then
ended, and (ii) an unaudited consolidated balance sheet of Wainwright as at June
30, 2016 (including the notes thereto, the “Wainwright Balance Sheet”), and the
related consolidated statements of income, changes in stockholders’ equity, and
cash flow for the six-month period then ended, together with the report of Burr
Pilger Mayer, Inc. Such financial statements and notes fairly present the
financial condition and the results of operations, changes in stockholders’
equity, and cash flow of Wainwright as at the respective dates of and for the
periods referred to in such financial statements subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
Wainwright has no material liabilities or obligations, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
subsequent to the date of the Wainwright Balance Sheet; (ii) obligations under
contracts and commitments incurred in the ordinary course of business subsequent
to the date of the Wainwright Balance Sheet; and (iii) liabilities and
obligations of a type or nature not required under GAAP to be reflected in the
Wainwright Balance Sheet, which, in all such cases, individually and in the
aggregate would not be material.
 
14

 
4.5 Title to Properties; Liens. None of the Acquired Companies own any real
property.  Part 4.5 of the Wainwright Disclosure Letter contains a complete and
accurate list of all leaseholds or other interests in real property owned by any
Acquired Company. The Acquired Companies own all the properties and assets
(whether real, personal, or mixed and whether tangible or intangible) reflected
as owned by them in the books and records of the Acquired Companies, including
all of the properties and assets reflected in the Wainwright financial
statements (except for assets held under capitalized leases disclosed or not
required to be disclosed in Part 4.5 of the Wainwright Disclosure Letter and
personal property sold since the date of the Wainwright Balance Sheet in the
Ordinary Course of Business). All material properties and assets reflected in
the Wainwright financial statements are free and clear of all Liens.
4.6 Taxes.
(a) Except as set forth in Part 4.6(a) of the Wainwright Disclosure Letter, (i)
the Acquired Companies have filed or caused to be filed on a timely basis all
Tax Returns that are or were required to be filed by or with respect to any of
them since January 1, 2010, either separately or as a member of a group of
corporations, pursuant to applicable Legal Requirements; (ii) all such Tax
Returns were correct and complete in all material respects; (iii) Wainwright has
delivered or made available to Concierge copies of all such Tax Returns relating
to income Taxes filed since January 1, 2010; and (iv) the Acquired Companies
have paid, or made provisions for the payment of, all Taxes that have or may
have become due pursuant to those Tax Returns, or pursuant to any assessment
received by Wainwright or any Acquired Company, except such Taxes, if any, as
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided in the Wainwright financial
statements.
(b) Part 4.6(b) of the Wainwright Disclosure Letter contains (i) a complete and
accurate list of all Tax Returns filed since January 1, 2010, and (ii) all Taxes
contested in good faith.
(c) Except as set forth in Part 4.6(c) of the Wainwright Disclosure Letter, the
United States federal and state income Tax Returns of each of the Acquired
Companies have been audited by the IRS or relevant state tax authorities or are
closed by the applicable statute of limitations. Except as described in
Part 4.6(c) of the Wainwright Disclosure Letter, none of Wainwright nor any of
the Acquired Companies has given or been requested to give waivers or extensions
(or is or would be subject to a waiver or extension given by any other Person)
of any statute of limitations relating to the payment of Taxes of any of the
Acquired Companies or for which any of the Acquired Companies may be liable.
(d) The charges, accruals, and reserves with respect to Taxes on the respective
books of each of the Acquired Companies are adequate (determined in accordance
with GAAP) and are at least equal to each Acquired Companies liability for Taxes
with respect to periods ending on or prior to the date hereof. There exists no
proposed Tax assessment against any of the Acquired Companies except as
disclosed in the Wainwright financial statements or in Part 4.6 of the
Wainwright Disclosure Letter. All Taxes that any of the Acquired Companies is or
was required by Legal Requirements to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Body or other Person.
 
15

 
 
(e) There is no Tax sharing or similar agreement that will require any payment
by any of the Acquired Companies to any other Person after the date of this
Agreement.
4.7 Employee Benefits.
(a) Part 4.7(a) of the Wainwright Disclosure Letter includes a list, as of the
date hereof, of all Acquired Company Plans and other Affiliate plans that cover
employees of the Acquired Companies. With respect to each Acquired Company Plan,
Wainwright has made available to Concierge:
(i)
the current plan document and any amendments thereto;
(ii)
the most recent summary plan description and any subsequent summaries of
material modifications, if required under ERISA or other Legal Requirement;
(iii)
any trust agreement or annuity contract establishing the funding vehicle for the
Acquired Company Plan; and
(iv)
the most recent annual report on Form 5500 filed for each Acquired Company Plan.
(b) Wainwright has made available to Concierge a list, as of a date no more than
30 days before the date hereof, of all employees of the Acquired Companies
including those employees who are on medical, disability or other approved leave
(the “Current Employees”) together with the following information for each:
employer; name; and job title.
(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Wainwright Material Adverse Effect:
(i)
Each Acquired Company Plan complies, in form and operation, with its terms and
all Legal Requirements, including ERISA and the IRC, in all material respects.
(ii)
Each Acquired Company Plan that is intended to be “qualified” under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service.
(iii)
There are no actions, suits, proceedings, hearings or, to Wainwright’s
Knowledge, investigations or threatened claims against or with respect to any
Acquired Company Plan (other than claims for benefits in the ordinary course of
plan operations).
(d) Neither the Acquired Companies or any Affiliate of the Acquired Companies
has in the last three years contributed or been obligated to contribute to any
“Employee Pension Plan” as defined in Section 3(2) of ERISA, that is subject to
Title IV of ERISA or Section 412 of the Code.
 
16

 
(e) None of the Acquired Company Plans provide for post-employment life or
health insurance, benefits or coverage for any participant or any beneficiary of
a participant, except as may be required under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and at the expense of the
participant or the participant’s beneficiary.
(f) With respect to each Acquired Company Plan, any contributions required of
each of the Acquired Companies have been timely and properly made.
(g) The Acquired Companies are in compliance in all material respects with all
applicable laws and regulations related to employment nondiscrimination, wages,
collective bargaining, civil rights, and the collection and payment of
withholding and/or social security taxes.
4.8 Compliance With Legal Requirements; Governmental Authorizations.
(a) Except as set forth in Part 4.8 of the Wainwright Disclosure Letter or as
would not, individually or in the aggregate, have a Wainwright Material Adverse
Effect:
(i)
Each of the Acquired Companies is, and at all times since January 1, 2012 has
been, in compliance in all material respects with each Legal Requirement that is
or was applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets;
(ii)
None of the Acquired Companies has received, at any time since January 1, 2012,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential material violation of, or material failure to comply
with, any Legal Requirement, or (B) any actual, alleged, possible, or potential
obligation on the part of any of the Acquired Companies to undertake, or to bear
all or any portion of the cost of, any material remedial action of any nature.
(b) Part 4.8 of the Wainwright Disclosure Letter contains a complete and
accurate list of each Governmental Authorization that is held by any of the
Acquired Companies and necessary to conduct the Business as currently conducted.
Each Governmental Authorization listed in Part 4.8 of the Wainwright Disclosure
Letter is valid and in full force and effect. Except as set forth in Part 4.8 of
the Wainwright Disclosure Letter:
(i)
Each of the Acquired Companies is, and at all times since January 1, 2012 has
been, in compliance in all material respects with all of the terms and
requirements of each Governmental Authorization identified in Part 4.8 of the
Wainwright Disclosure Letter; and
(ii)
None of the Acquired Companies has received, at any time since January 1, 2012,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential material violation of or material failure to comply with
any term or requirement of any Governmental Authorization, or (B) any actual,
proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any Governmental Authorization;
and
 
 
17

 
 
(iii)
Since January 1, 2012, all applications required to have been filed for the
renewal of the Governmental Authorizations listed in Part 4.8 of the Wainwright
Disclosure Letter have been duly filed on a timely basis with the appropriate
Governmental Bodies, except as would not result in a modification, suspension or
termination of such Governmental Authorization.
The Governmental Authorizations listed in Part 4.8 of the Wainwright Disclosure
Letter collectively constitute all of the Governmental Authorizations necessary
to permit the Acquired Companies to lawfully conduct and operate the Business
substantially in the manner they currently conduct and operate the Business and
to permit the Acquired Companies to own and use their assets substantially in
the manner in which they currently own and use such assets, except where the
failure to have such Government Authorizations would not, individually or in the
aggregate, have a Wainwright Material Adverse Effect.
(c) Except as would not, individually or in the aggregate, have a Wainwright
Material Adverse Effect, since January 1, 2012, (i) the Acquired Companies have
timely made all material filings of Regulatory Documents and have paid all fees
and assessments due and payable in connection therewith, and (ii) as of their
respective dates, such Regulatory Documents of the Acquired Companies referenced
in the foregoing (c)(i) complied in all material respects with all applicable
Legal Requirements. Wainwright has previously delivered or made available to
Concierge a true, correct and complete copy of each Regulatory Document filed by
the Acquired Companies since January 1, 2012, and will deliver to Concierge
promptly after the filing thereof a true, correct and complete copy of each
Regulatory Document filed by any of the Acquired Companies after the date hereof
and prior to the Closing Date.
4.9 Funds. Except as set forth in Part 4.9 of the Wainwright Disclosure Letter:
(a) USCF is the general partner to or sponsor of each of the Funds. No Person
other than USCF provides investment advisory or sub-advisory services to the
Funds.
(b) Each Fund is duly organized, validly existing and, with respect to entities
in jurisdictions that recognize the concept of “good standing,” in good standing
under the laws of the jurisdiction of its organization and has the requisite
trust or limited partnership power and authority to own its properties and to
carry on its business as currently conducted, and is qualified to do business in
each jurisdiction where it is required to be so qualified under applicable Legal
Requirements, except where failure to do so would not, individually or in the
aggregate, have a Fund Material Adverse Effect. Wainwright has provided or made
available to Concierge true and correct copies of the Organizational Documents
of each Fund, all as in effect on the date hereof.
(c) Except as would not, individually or in the aggregate, have a Fund Material
Adverse Effect, each Fund is operated in compliance in all material respects
with (i) applicable Legal Requirements and the terms and conditions of
Governmental Authorizations, and (ii) its respective investment objectives,
policies and restrictions, as set forth in the applicable prospectus, and
registration statement for such Fund.
 
18

 
 
(d) The shares or units of each Fund have been issued and sold in material
compliance with applicable Legal Requirements.
(e) Except as would not, individually or in the aggregate, have a Fund Material
Adverse Effect, since January 1, 2012, (i) each Fund has filed all material
Regulatory Documents required by applicable Legal Requirements to be filed, (ii)
each Regulatory Document referred to in the foregoing (e)(i) complied in all
material respects as to applicable form requirements, and (iii) the Regulatory
Documents referred to in the foregoing (e)(i) did not at the time they were
filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary, in order to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading.
(f) The audited and unaudited financial statements of each Fund reflected in the
annual report on Form 10-K for the fiscal year ended December 31, 2014 and 2015,
respectively, and quarterly reports on Form 10-Q (correct and complete copies of
which have been made available to Concierge) for the quarterly periods ended
March 31 and June 30, 2016, have been prepared in accordance with GAAP,
consistently applied (except as otherwise disclosed therein) and fairly present
in all material respects the financial position, statement of changes in net
assets and results of operations of such Fund at the dates and for the periods
stated therein (subject, in the case of interim financial statements, to normal
recurring year-end adjustments and the absence of notes). Each Fund has
established and maintains disclosure controls and procedures and internal
controls over financial reporting that meet the requirements of the applicable
Legal Requirements in all material respects. There have been no significant
deficiencies or material weaknesses in the design or operation of internal
controls over financial reporting that have adversely affected or would
reasonably be expected to adversely affect any Fund’s ability to record,
process, summarize and report financial information since the principal
executive officer and principal financial officer of such Fund have been
required to certify that any such deficiencies or weaknesses have been disclosed
to the Fund’s auditors and audit committee.
(g) All Fund Material Contracts are listed in Part 4.9(g) of the Wainwright
Disclosure Letter. Wainwright has delivered or made available to Concierge true,
complete and correct copies of all Fund Material Contracts, codes of ethics,
compliance policies and procedures and all relevant certifications, reports and
other documents evidencing compliance or failures of compliance. With respect to
the Fund Material Contracts:
(i)
each is in full force and effect and enforceable in accordance with its terms
(subject to the effect Bankruptcy and Equity Exception);
(ii)
USCF and each Fund is in material compliance with all applicable terms and
requirements of the Fund Material Contracts to which it is a party;
 
 
19

 
 
 
(iii)
to Wainwright’s Knowledge, each other Person that has any obligation or
liability under any Fund Material Contract is in material compliance with all
applicable terms and requirements of such agreement; and
(iv)
to Wainwright’s Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time or both) will contravene, conflict
with, or result in a material violation or material breach by any Seller or Fund
of any Fund Material Contract.
4.10 Legal Proceedings; Orders.
(a) Except as set forth in Part 4.10 of the Wainwright Disclosure Letter, there
is no pending Proceeding that: (i) has been commenced by or against any of the
Acquired Companies or that otherwise relates to or is reasonably likely to
adversely affect the Business; or (ii) challenges, or that may have the effect
of preventing, delaying, making illegal, or otherwise interfering with, any of
the Contemplated Transactions. To Wainwright’s Knowledge, (1) except as would
not, individually or in the aggregate, have a Wainwright Material Adverse
Effect, no such Proceeding has been threatened, and (2) no event has occurred or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding.
(b) Except as set forth in Part 4.10 of the Wainwright Disclosure Letter: (i)
there is no Order to which any of the Acquired Companies, or any of the assets
owned or used by any of the Acquired Companies, is subject; and (ii) to
Wainwright’s Knowledge, no officer, director, agent, or employee of any of the
Acquired Companies is subject to any Order that prohibits such officer,
director, agent, or employee from engaging in or continuing any conduct,
activity, or practice relating to the Business.
(c) Except as set forth in Part 4.10 of the Wainwright Disclosure Letter: (i)
each of the Acquired Companies is, and at all times since January 1, 2012 has
been, in compliance in all material respects with all of the terms and
requirements of each Order to which it is or has been subject; and (ii) none of
the Acquired Companies has received, at any time since January 1, 2012, any
written notice from any Governmental Body or any other Person regarding any
actual, alleged, possible, or potential material violation of, or material
failure to comply with, any term or requirement of any Order to which any of the
Acquired Companies is or has been subject.
4.11 Absence of Certain Changes and Events. Except as set forth in Part 4.11 of
the Wainwright Disclosure Letter, since the date of Wainwright Balance Sheet,
the Acquired Companies have conducted the Business only in the Ordinary Course
of Business and there has not been any:
(a) change in any of the Acquired Companies authorized or issued capital stock
or other equity securities; grant of any stock option or right to purchase
shares of capital stock or other equity securities of any of the Acquired
Companies; issuance of any security convertible into such capital stock or other
equity securities; grant of any registration rights; purchase, redemption,
retirement, or other acquisition by any of the Acquired Companies of any shares
of any such capital stock or other equity securities; or, except in the Ordinary
Course of Business, declaration or payment of any dividend or other distribution
or payment in respect of shares of capital stock or other equity securities;
 
20

 
(b) amendment to the Organizational Documents of any of the Acquired Companies;
(c) except in the Ordinary Course of Business, payment or increase by any of the
Acquired Companies of any bonuses, salaries, or other compensation to any
stockholder, director, officer, or employee or entry into any employment,
severance, or similar Contract with any director, officer, or employee;
(d) adoption of, or (except in the Ordinary Course of Business) increase in the
payments to or benefits under, any profit sharing, bonus, deferred compensation,
savings, insurance, pension, retirement, or other employee benefit plan for or
with any employees of any of the Acquired Companies;
(e) sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any asset or property of any of the Acquired
Companies or mortgage, pledge, or imposition of any Lien on any material asset
or property of any of the Acquired Companies;
(f) cancellation or waiver of any claims or rights with a value to any of the
Acquired Companies in excess of $250,000;
(g) material change in the accounting methods used by any of the Acquired
Companies;
(h) transfer, assignment, or grant of any license or sublicense of any material
rights under or with respect to any Intellectual Property of the Acquired
Companies;
(i) material damage, destruction, or loss to any property owned or leased by any
of the Acquired Companies;
(j) entry into a new line of business or abandonment or discontinuance of an
existing line of business; or
(k) agreement, whether oral or written, by any of the Acquired Companies to do
any of the foregoing.
4.12 Contracts; No Defaults.
(a) Part 4.12(a) of the Wainwright Disclosure Letter contains a complete and
accurate list, and Wainwright has delivered to Concierge true and complete
copies, of the following Contracts to which any of the Acquired Companies is a
party or by which the assets of any of the Acquired Companies are bound (other
than Fund Material Contracts, which are addressed in Section 4.9) (collectively,
the “Material Contracts”):
(i)
each Contract that involves performance of services by one or more Acquired
Companies of an amount or value in excess of $250,000;
(ii)
each Contract that involves performance of services for to one or more Acquired
Companies of an amount or value in excess of $250,000;
 
21

 
 
 
(iii)
each Contract that was not entered into in the Ordinary Course of Business and
that involves expenditures or receipts of one or more Acquired Companies in
excess of $250,000;
(iv)
each lease, rental or occupancy agreement, license, installment and conditional
sale agreement, and other Contract affecting the ownership of, leasing of, title
to, use of, or any leasehold or other interest in, any real or personal property
(except personal property leases and installment and conditional sales
agreements having a value per item or aggregate payments of less than $250,000
and with terms of less than one year);
(v)
each licensing agreement or other Contract, in each case to the extent material
to the Acquired Companies, taken as a whole, with respect to Intellectual
Property;
(vi)
each collective bargaining agreement and other Contract to or with any labor
union or other employee representative of a group of employees;
(vii)
each joint venture, partnership, and other Contract (however named) involving a
sharing of profits, losses, costs, or liabilities by any of the Acquired
Companies with any other Person;
(viii)
each Contract containing covenants that in any way purport to restrict the
business activity of any of the Acquired Companies or limit the freedom of any
of the Acquired Companies to engage in any line of business or to compete with
any Person;
(ix)
each Contract for capital expenditures in excess of $250,000;
(x)
each Contract that provides for the indemnification by any of the Acquired
Companies of any Person or the assumption of any Tax, environmental or other
liability of any Person;
(xi)
each Contract with any Governmental Body to which any of the Acquired Companies
is a party;
(xii)
each Contract that limits or purports to limit the ability of any of the
Acquired Companies to compete in any line of business or with any Person or in
any geographic area or during any period of time; and
(xiii)
each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
(b) Except as set forth in Part 4.12(b) of the Wainwright Disclosure Letter, no
Seller or Related Person of any Seller) has or may acquire any rights under, and
no Seller has or may become subject to any obligation or liability under, any
Material Contract.
(c) Except as set forth in Part 4.12(c) of the Wainwright Disclosure Letter,
each Material Contract is in full force and effect and is valid and enforceable
in accordance with its terms, except as may be limited by the Bankruptcy and
Equity Exception. None of the Acquired Companies is in breach of or default
under, or has provided or received any notice of any intention to terminate any
Material Contract.
 
22

 
(d) Except as set forth in Part 4.12(d) of the Wainwright Disclosure Letter:
(i)
each of the Acquired Companies is, and at all times since January 1, 2015 has
been, in compliance in all material respects with all applicable terms and
requirements of each Material Contract;
(ii)
to Wainwright’s Knowledge, each other Person that is a party to any Material
Contract is, and at all times since January 1, 2015 has been, in compliance in
all material respects with all applicable terms and requirements of such
Material Contract; and
(iii)
to Wainwright’s Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any of the Acquired Companies or
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Material Contract.
4.13 Insurance. Except as set forth on Part 4.13 of the Wainwright Disclosure
Letter: (i) the insurance policies to which any of the Acquired Companies is a
party or that provide coverage to any of the Acquired Companies, or any director
or officer of any of the Acquired Companies with respect to the Business, taken
together, provide adequate insurance coverage for the assets and the operations
of the Acquired Companies for all risks normally insured against by a Person
carrying on the same business or businesses as the Acquired Companies; (ii) the
Acquired Companies have paid all premiums due, and have otherwise performed all
of their respective obligations, under each policy to which any of the Acquired
Companies is a party or that provides coverage to any of the Acquired Companies
or any officer or director thereof; and (iii) the Acquired Companies have given
notice to the insurer of all claims of which it is aware that may be insured
thereby.
4.14 Intellectual Property.
(a) Except as set forth on Part 4.14 of the Wainwright Disclosure Letter, each
of the Acquired Companies owns, or has a valid and subsisting license or right
to use, all Intellectual Property used in, and material to, the Business as
currently conducted.
(b) Part 4.14 of the Wainwright Disclosure Letter sets forth a complete and
accurate list of all Wainwright Registered Intellectual Property. Except as set
forth in Part 4.14 of the Wainwright Disclosure Letter (i) one of the Acquired
Companies has title to each item of the Wainwright Registered Intellectual
Property, free and clear of any Lien, (ii) no third party has asserted against
any of the Acquired Companies a claim that any of the Acquired Companies is
infringing the Intellectual Property of such third party, (iii) to Wainwright’s
Knowledge, no basis for any such claim exists, (iv) to Wainwright’s Knowledge,
none of the Intellectual Property used in the conduct of the Business infringes
upon or otherwise violates the Intellectual Property rights of others, (v) none
of the Wainwright Registered Intellectual Property is subject to any outstanding
order, decree or judgment of any Governmental Body, and (vi) to Wainwright’s
Knowledge, no third party is infringing the Intellectual Property owned by any
of the Acquired Companies. All required fees to register and maintain the
Wainwright Registered Intellectual Property that are due have been paid and, to
Wainwright’s Knowledge, none of the Wainwright Registered Intellectual Property
is the subject of any pending opposition proceedings, pending cancellation
proceedings, pending interference proceedings or any other similar
administrative challenge.
 
23

 
4.15 Relationships With Related Persons. Excluding ownership of the Wainwright
Shares, no Seller or any Related Person of any Seller or of any Acquired Company
has, or since January 1, 2015, has had, any interest in any property (whether
real, personal, or mixed and whether tangible or intangible), used in or
pertaining to the Business. No Seller or any Related Person of Sellers or of any
Acquired Company is, or since January 1, 2015, has owned (of record or as a
beneficial owner) an equity interest or any other financial or profit interest
in, a Person that has had business dealings or a material financial interest in
any transaction with any Acquired Company other than business dealings or
transactions conducted in the Ordinary Course of Business with the Acquired
Companies at substantially prevailing market prices and on substantially
prevailing market terms. Except as set forth in Part 4.15 of the Wainwright
Disclosure Letter, no Seller or any Related Person of Sellers or of any Acquired
Company is a party to any Material Contract.
4.16 Brokers or Finders. None of Wainwright or any of the Acquired Companies has
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement.
4.17 Books and Records. The minute books and stock record books of the Acquired
Companies, all of which have been made available to Concierge, are complete and
correct in all material respects and have been maintained in accordance with
sound business practices. At the Closing, all of the Acquired Companies’ books
and records will be in the possession of Concierge.
4.18 Acknowledgement. Notwithstanding anything to the contrary set forth in this
Agreement, Wainwright expressly acknowledges and agrees that except as set forth
below in Article V (and at all times giving effect to the Concierge Disclosure
Letter), none of Concierge or its Subsidiaries is making any express or implied
representation or warranty with respect to the Concierge or its Subsidiaries or
the Contemplated Transactions.
4.19 Disclaimer of Warranties. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS ARTICLE IV,
(a) WAINWRIGHT DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, AND NO SUCH REPRESENTATION OR WARRANTY SHALL BE IMPLIED BY OR CONSTRUED
FROM ANY OF THE DUE DILIGENCE MATERIALS OR ANY OTHER INFORMATION, WHETHER ORAL
OR WRITTEN, PROVIDED BY OR ON BEHALF OF WAINWRIGHT OR ITS AFFILIATES.
 
24

 
(b) NO REPRESENTATION OR WARRANTY IS MADE BY WAINWRIGHT AS TO THE CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OF ANY PROPERTIES OR ASSETS OF THE
ACQUIRED COMPANIES, ALL OF WHICH ARE FOR THE PURPOSES OF THIS AGREEMENT
CONSIDERED TO BE IN “AS-IS, WHERE-IS” CONDITION.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF CONCIERGE
Concierge represents and warrants to Wainwright and Sellers as follows:
5.1 Organization and Good Standing.
(a) Concierge is duly organized, validly existing, and in good standing under
the laws of the State of Nevada, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under Contracts to which it is a party. Concierge is not required to be
qualified to do business as a foreign corporation under the laws of any state or
other jurisdiction, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Concierge Material
Adverse Effect.
(b) Each Subsidiary of Concierge is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation, with full
power and authority to conduct its business as it is now being conducted, to own
or use the properties and assets that it purports to own or use, and to perform
all its obligations under Contracts to which it is a party. Each Subsidiary of
Concierge is duly qualified to do business as a foreign corporation and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, have a Concierge Material Adverse Effect.
(c) Concierge has delivered or made available to Wainwright and Sellers copies
of the Organizational Documents of Concierge and each Concierge Subsidiary, as
currently in effect.
5.2 Authority; No Conflict.
(a) Concierge has the absolute and unrestricted right, power, and authority to
execute and deliver this Agreement and, subject to receipt of the approval of
its stockholders, to perform its obligations hereunder. The execution and
delivery of this Agreement, and the consummation of the Contemplated
Transactions, have been duly authorized by all requisite corporate action on the
part of Concierge (other than Shareholder Approval, which will be sought in
accordance with Section 7.4(b)), and, assuming that this Agreement has been duly
authorized, executed and delivered by the other parties hereto, constitutes the
legal, valid, and binding obligation of Concierge, enforceable against Concierge
in accordance with its terms, except as may be limited by the Bankruptcy and
Equity Exception.
(b) Except as set forth in Part 5.2 of the Concierge Disclosure Letter, and
assuming the Consents referred to in Section 5.2(c) below are made or obtained,
as applicable, neither the execution and delivery of this Agreement by Concierge
nor the consummation or performance of any of the Contemplated Transactions by
Concierge will, directly or indirectly (with or without notice or lapse of time
or both):
 
25

 
(i)
contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of Concierge;
(ii)
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which Concierge or any of the assets owned or used by Concierge,
may be subject; or
(iii)
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Concierge Material Contract.
(c) Except as set forth in Part 5.2(c) of the Concierge Disclosure Letter,
Concierge will not be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.
5.3 Capitalization. The authorized equity securities of Concierge consist of
900,000,000 shares of Concierge Common Stock and 50,000,000 shares of Preferred
Stock, consisting of 5,000,000 Series A Preferred Stock, par value $0.001 per
share (the “Series A Preferred Stock”), and 45,000,000 shares of Series B
Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”). As
of the date hereof, 67,953,870 shares of Concierge Common Stock, no shares of
Series A Preferred Stock, and 3,754,355 shares of Series B Preferred Stock are
issued and outstanding. Concierge owns all of the issued and outstanding equity
securities of its Subsidiaries, free and clear of all Liens. All of the
outstanding equity securities of Concierge and each of its Subsidiaries have
been duly authorized and validly issued and are fully paid and nonassessable.
Except as set forth in Part 5.3 of the Concierge Disclosure Letter, there are no
Contracts to which Concierge or its Subsidiaries are a party relating to the
issuance, sale, or transfer of any equity securities or other securities by
Concierge or its Subsidiaries. All of the Concierge Shares have been duly
authorized and, when issued in the manner contemplated by this Agreement, will
be validly issued and are fully paid and nonassessable.
5.4 SEC Reports; No Undisclosed Liabilities.
(a) Concierge has filed all reports, schedules, forms, statements and other
documents required to be filed by Concierge under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
January 1, 2014 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
26

 
(b) As of the date hereof, there are no pending comments or queries from the SEC
with respect to the SEC Reports. The financial statements of Concierge included
in the SEC Reports (“Concierge Financial Statements”) comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. The
Concierge Financial Statements have been prepared in accordance with U.S. GAAP,
except as may be otherwise specified in the Concierge Financial Statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by U.S. GAAP, and fairly present in all material respects
the financial position of Concierge as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
(c) Except as set forth in the balance sheet of Concierge dated as of June 30,
2016 (the “Concierge Balance Sheet”), Concierge has no material liabilities or
obligations, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to the date thereof; (ii) obligations
under contracts and commitments incurred in the ordinary course of business; and
(iii) liabilities and obligations of a type or nature not required under GAAP to
be reflected in the Concierge Financial Statements, which, in all such cases,
individually and in the aggregate would not be material.
5.5 Title to Properties; Liens. None of Concierge or any of its Subsidiaries
owns any real property.  Part 5.5 of the Concierge Disclosure Letter contains a
complete and accurate list of all leaseholds or other interests in real property
owned by Concierge or any of its Subsidiaries. Concierge and its Subsidiaries
own all the properties and assets (whether real, personal, or mixed and whether
tangible or intangible) reflected as owned by them in their respective books and
records, including all of the properties and assets reflected in the Concierge
Balance Sheet (except for assets held under capitalized leases disclosed or not
required to be disclosed in Part 5.5 of the Concierge Disclosure Letter and
personal property sold since the date of the Concierge Balance Sheet in the
Ordinary Course of Business). All material properties and assets reflected in
the Concierge Balance Sheet are free and clear of all Liens.
5.6 Taxes.
(a) Except as set forth in Part 5.6(a) of the Concierge Disclosure Letter, (i)
Concierge and its Subsidiaries have filed or caused to be filed on a timely
basis all Tax Returns that are or were required to be filed by or with respect
to any of them since January 1, 2010, either separately or as a member of a
group of corporations, pursuant to applicable Legal Requirements; (ii) all such
Tax Returns were correct and complete in all material respects; (iii) Concierge
has delivered or made available to Wainwright and Sellers copies of all such Tax
Returns relating to income Taxes filed since January 1, 2010 and (iv) Concierge
and its Subsidiaries have paid, or made provision for the payment of, all Taxes
that have or may have become due pursuant to those Tax Returns, or pursuant to
any assessment received by Concierge or any Subsidiary, except such Taxes, if
any, as are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been provided in the Concierge Balance
Sheets.
 
27

 
(b) Part 5.6(b) of the Concierge Disclosure Letter contains (i) a complete and
accurate list of all Tax Returns filed by Concierge since January 1, 2010, and
(ii) all Taxes contested in good faith by Concierge.
(c) Except as set forth in Part 5.6(c) of the Concierge Disclosure Letter, the
United States federal and state income Tax Returns of Concierge and its
Subsidiaries have been audited by the IRS or relevant state tax authorities or
are closed by the applicable statute of limitations. Except as described in
Part 5.6(c) of the Concierge Disclosure Letter, none of Concierge or its
Subsidiaries has given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of Concierge or any
Subsidiary or for which Concierge or any Subsidiary may be liable.
(d) The charges, accruals, and reserves with respect to Taxes on the respective
books of Concierge and its Subsidiaries are adequate (determined in accordance
with GAAP) and are at least equal to the relevant company’s liability for Taxes
with respect to periods ending on or prior to the date hereof. There exists no
proposed Tax assessment against Concierge or any Subsidiary except as disclosed
in the Concierge Balance Sheets or in Part 5.6 of the Concierge Disclosure
Letter. All Taxes that Concierge or any Subsidiary is or was required by Legal
Requirements to withhold or collect have been duly withheld or collected and, to
the extent required, have been paid to the proper Governmental Body or other
Person.
(e) There is no Tax sharing or similar agreement that will require any payment
by Concierge or any Subsidiary to any other Person after the date of this
Agreement.
5.7 Employee Benefits.
(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Concierge Material Adverse Effect: (i) each Concierge Plan
complies, in form and operation, with its terms and all Legal Requirements,
including ERISA and the IRC, in all material respects; (ii) each Concierge Plan
that is intended to be “qualified” under Section 401(a) of the IRC has received
a favorable determination letter from the Internal Revenue Service; and (iii)
there are no actions, suits, proceedings, hearings or, to Concierge’s Knowledge,
investigations or threatened claims against or with respect to any Concierge
Plan (other than claims for benefits in the ordinary course of plan operations).
(b) Neither Concierge nor any of its Subsidiaries has in the last three years
contributed or been obligated to contribute to any “Employee Pension Plan” as
defined in Section 3(2) of ERISA in the last three years, that is subject to
Title IV of ERISA or Section 412 of the Code.
(c) None of Concierge and its Subsidiaries has any obligation to provide any
material post-employment life or health insurance, benefits or coverage for any
participant or any beneficiary of a participant of any employee benefit plan of
Concierge or any Subsidiary, except as may be required under COBRA and at the
expense of the participant or the participant’s beneficiary.
(d) No current employee of Concierge or any of its Subsidiaries will become
entitled to any bonus, retirement, severance, job security or similar payment or
benefit or the acceleration or vesting of any such payment or benefit solely as
a result of the Contemplated Transaction.
 
28

 
(e) Concierge and its Subsidiaries are in compliance in all material respects
with all applicable laws and regulations related to employment
nondiscrimination, wages, collective bargaining, civil rights, and the
collection and payment of withholding and/or social security taxes.
5.8 Legal Proceedings; Orders.
(a) Except as set forth in Part 5.8 of the Concierge Disclosure Letter, there is
no pending Proceeding: (i) that has been commenced by or against Concierge or
any of its Subsidiaries; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.
(b) To the Knowledge of Concierge, (1) except as would not, individually or in
the aggregate, have a Concierge Material Adverse Effect, no such Proceeding has
been threatened, and (2) no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding.
(c) Except as set forth in Part 5.8 of the Concierge Disclosure Letter: (i)
there is no Order to which Concierge or its Subsidiaries, or any of the assets
owned or used by Concierge or its Subsidiaries, is subject; and (ii) to
Concierge’s Knowledge, no officer, director, agent, or employee of any of
Concierge or its Subsidiaries is subject to any Order that prohibits such
officer, director, agent, or employee from engaging in or continuing any
conduct, activity, or practice relating to business activities of Concierge or
its Subsidiaries.
(d) Except as set forth in Part 5.8 of the Concierge Disclosure Letter: (i) each
of Concierge and its Subsidiaries is, and at all times since January 1, 2012 has
been, in compliance in all material respects with all of the terms and
requirements of each Order to which it is or has been subject; and (ii) none of
Concierge or any of its Subsidiaries has received, at any time since January 1,
2012, any written notice from any Governmental Body or any other Person
regarding any actual, alleged, possible, or potential material violation of, or
material failure to comply with, any term or requirement of any Order to which
Concierge or its Subsidiaries is or has been subject.
5.9 Compliance With Legal Requirements; Governmental Authorizations.
(a)
(i)    Concierge and each of its Affiliates is, and at all times since January
1, 2015 has been, in compliance in all material respects with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets;
 
(ii) neither Concierge nor any of its Affiliates has received, at any time since
January 1, 2015, any notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding (A) any actual,
alleged, possible, or potential material violation of, or material failure to
comply with, any Legal Requirement, or (B) any actual, alleged, possible, or
potential obligation on the part of any Acquired Company to undertake, or to
bear all or any portion of the cost of, any material remedial action of any
nature.
 
 
29

 
(b) Concierge (or its Subsidiaries) has all Governmental Authorization necessary
to conduct the business of Concierge and its Subsidiaries as currently
conducted. Each such Governmental Authorization is valid and in full force and
effect. Concierge and each of its Subsidiaries is, and at all times since
January 1, 2012 has been, in compliance in all material respects with all of the
terms and requirements of each Governmental Authorization that is held by
Concierge or any of its Subsidiaries and necessary to conduct its business as
currently conducted. Neither Concierge nor any of its Affiliates has received,
at any time since January 1, 2012, any notice or other communication (whether
oral or written) from any Governmental Body or any other Person regarding (i)
any actual, alleged, possible, or potential material violation of or material
failure to comply with any term or requirement of any Governmental
Authorization, or (ii) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization, in each case as may adversely affect its ability to
operate its business, or the Business, following Closing. The Governmental
Authorizations currently held by the Concierge and its Subsidiaries constitute
all of the Governmental Authorizations necessary to permit the Concierge and its
Subsidiaries to lawfully conduct and operate their respective businesses
substantially in the manner they currently conduct and operate such businesses
and to permit Concierge and its Subsidiaries to own and use their assets
substantially in the manner in which they currently own and use such assets.
5.10 Absence of Certain Changes and Events. Except as set forth in Part 5.10 of
the Concierge Disclosure Letter, since the date of the Concierge Balance Sheet,
Concierge and its Subsidiaries have conducted their respective businesses only
in the Ordinary Course of Business and there has not been any:
(a) change in Concierge’s or any Subsidiary’s authorized or issued capital stock
or other equity securities; grant of any stock option or right to purchase
shares of capital stock or other equity securities of Concierge or any
Subsidiary; issuance of any security convertible into such capital stock or
other equity securities; grant of any registration rights; purchase, redemption,
retirement, or other acquisition by Concierge or any Subsidiary of any shares of
any such capital stock or other equity securities; or, except in the Ordinary
Course of Business, declaration or payment of any dividend or other distribution
or payment in respect of shares of capital stock or other equity securities;
(b) amendment to the Organizational Documents of Concierge or any Subsidiary;
(c) except in the Ordinary Course of Business, payment or increase by Concierge
or any Subsidiary of any bonuses, salaries, or other compensation to any
stockholder, director, officer, or employee or entry into any employment,
severance, or similar Contract with any director, officer, or employee;
(d) adoption of, or (except in the Ordinary Course of Business) increase in the
payments to or benefits under, any profit sharing, bonus, deferred compensation,
savings, insurance, pension, retirement, or other employee benefit plan for or
with any employees of Concierge or any Subsidiary;
(e) sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any asset or property of Concierge or any
Subsidiary or mortgage, pledge, or imposition of any Lien on any material asset
or property of Concierge or any Subsidiary;
 
30

 
(f) cancellation or waiver of any claims or rights with a value to Concierge or
any Subsidiary in excess of $50,000;
(g) material change in the accounting methods used by Concierge or any
Subsidiary; or
(h) agreement, whether oral or written, by Concierge or any Subsidiary to do any
of the foregoing.
5.11 Contracts; No Defaults.
(a) The SEC Reports include true and complete copies of all material Contracts
that Concierge is required by SEC rules to file with the SEC (collectively, the
“Concierge Material Contracts”).
(b) Except as set forth in Part 5.11(b) of the Concierge Disclosure Letter, each
Concierge Material Contract is in full force and effect and is valid and
enforceable in accordance with its terms, except as may be limited by the
Bankruptcy and Equity Exception.
(c) Except as set forth in Part 5.11(c) of the Concierge Disclosure Letter:
(i)
each Concierge is, and at all times since January 1, 2015 has been, in
compliance in all material respects with all applicable terms and requirements
of each Concierge Material Contract;
(ii)
to the Knowledge of Concierge, each other Person that is a party to any
Concierge Material Contract is, and at all times since January 1, 2015 has been,
in compliance in all material respects with all applicable terms and
requirements of such Concierge Material Contract; and
(iii)
to the Knowledge of Concierge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give Concierge or any other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any Concierge
Material Contract.
5.12 Insurance. Except as set forth on Part 5.12 of the Concierge Disclosure
Letter: (i) the insurance policies to which Concierge or any Subsidiary is a
party or that provide coverage to Concierge or any Subsidiary, or any director
or officer of Concierge or any Subsidiary with respect to its business, taken
together, provide adequate insurance coverage for the assets and the operations
of Concierge or any Subsidiary for all risks normally insured against by a
Person carrying on the same business or businesses as Concierge or any
Subsidiary; (ii) Concierge and its Subsidiaries have paid all premiums due, and
have otherwise performed all of their respective obligations, under each policy
to which Concierge or any Subsidiary is a party or that provides coverage to
Concierge or any Subsidiary or any officer or director thereof; and (iii)
Concierge and its Subsidiaries have given notice to the insurer of all claims of
which it is aware that may be insured thereby.
 
31

 
5.13 Intellectual Property.
(a) Except as set forth on Part 5.13 of the Concierge Disclosure Letter, each of
Concierge or its Subsidiaries owns, or has a valid and subsisting license or
right to use, all Intellectual Property used in, and material to, its business
as currently conducted.
(b) Part 5.13 of the Concierge Disclosure Letter sets forth a complete and
accurate list of all Concierge Registered Intellectual Property. Except as set
forth in Part 5.13 of the Concierge Disclosure Letter (i) either Concierge or
one of its Subsidiaries has title to each item of the Concierge Registered
Intellectual Property, free and clear of any Lien, (ii) no third party has
asserted against Concierge or its Subsidiaries a claim that Concierge or its
Subsidiaries is infringing the Intellectual Property of such third party, (iii)
to the Knowledge of Concierge, no basis for any such claim exists, (iv) to the
Knowledge of Concierge, none of the Intellectual Property used in the conduct of
the business of Concierge or its Subsidiaries infringes upon or otherwise
violates the Intellectual Property rights of others, (v) none of the Concierge
Registered Intellectual Property is subject to any outstanding order, decree or
judgment of any Governmental Body, and (vi) to the Knowledge of Concierge, no
third party is infringing the Intellectual Property owned by Concierge or its
Subsidiaries. All required fees to register and maintain the Concierge
Registered Intellectual Property that are due have been paid and, to the
Knowledge of Concierge, none of the Concierge Registered Intellectual Property
is the subject of any pending opposition proceedings, pending cancellation
proceedings, pending interference proceedings or any other similar
administrative challenge.
5.14 Ineligible Persons. None of Concierge, any “principal” (as defined in the
Commodity Exchange Act) thereof, or any “person” (as defined in the Commodity
Exchange Act) associated with Concierge that is required or, in connection with
the Contemplated Transactions will be required, to be registered under the
Commodity Exchange Act is ineligible pursuant to Section 8a of the Commodity
Exchange Act to serve as a commodity pool operator, principal, associated
person, or in any other capacity contemplated by the Commodity Exchange Act.
There is no Proceeding pending or threatened by any Governmental Body which
would reasonably be expected to become the basis for any such ineligibility to
serve in such capacity under Section 8a of the Commodity Exchange Act. Neither
Concierge nor any "affiliated person" (as defined under the Investment Company
Act of 1940, as amended (the “Investment Company Act”) with Concierge is
ineligible pursuant to Section 9(a) or 9(b) of the Investment Company Act to
serve as an investment adviser (or in any other capacity contemplated by Section
9(a) or 9(b) of the Investment Company Act) to a registered investment company
nor is there any Proceeding pending or, to the knowledge of Concierge,
threatened by any Governmental Entity, that would result in the ineligibility of
Concierge or such persons to serve in any such capacities. Neither Concierge nor
any person "associated" (as defined under the Investment Advisers Act of 1940,
as amended (the “Advisers Act”), with Concierge is ineligible pursuant to
Section 203 of the Investment Advisers Act to serve as a registered investment
adviser or as an associated person of a registered investment adviser, nor is
there any Proceeding pending or, to the knowledge of Concierge, threatened by
any Governmental Entity that would result in the ineligibility of Concierge or
such persons.
 
32

 
5.15 Investment Intent. Concierge is acquiring the Wainwright Shares for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act. Concierge acknowledges that the Wainwright Shares
are restricted securities within the meaning of Rule 144 under the Securities
Act and may not be transferred except in compliance with the Securities Act and
any other applicable securities or “blue sky” laws.
5.16 Brokers or Finders. Except for Cogent (the fees of which shall be borne
solely by Concierge), none of Concierge, its Affiliates, or any of their
respective Representatives have incurred any obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment (including the cost of obtaining the fairness opinion
contemplated by Section 8.6 below) in connection with this Agreement or the
Contemplated Transactions.
5.17 Acknowledgement. Notwithstanding anything to the contrary set forth in this
Agreement, Concierge expressly acknowledges and agrees that except as set forth
above in Article III and Article IV (and at all times giving effect to the
Wainwright Disclosure Letter), none of the Acquired Companies, including
Wainwright, Sellers or any of their Affiliates are making any express or implied
representation or warranty with respect to the Acquired Companies, which
includes Wainwright, Sellers, the Business, any Fund, or the Contemplated
Transactions.
5.18 Limitation on Representations and Warranties Regarding Subsidiaries. As to
each and every Concierge representation and warranty regarding Concierge’s
Subsidiaries, Concierge is representing and warranting as to matters existing as
of:
(a) Kahnalytics, Inc., from inception to the date of this Agreement;
(b) Gourmet Foods, Ltd., from August 11, 2015 to the date of this Agreement; and
(c) Brigadier Security Systems (2000) Ltd., from June 1, 2016, to the date of
this Agreement.
5.19 Disclaimer of Warranties. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS ARTICLE V, CONCIERGE DISCLAIMS ALL REPRESENTATIONS
AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND NO SUCH REPRESENTATION OR
WARRANTY SHALL BE IMPLIED BY OR CONSTRUED FROM ANY OF THE DUE DILIGENCE
MATERIALS OR ANY OTHER INFORMATION, WHETHER ORAL OR WRITTEN, PROVIDED BY OR ON
BEHALF OF CONCIERGE OR ITS SUBSIDIARIES.
ARTICLE VI
COVENANTS OF WAINWRIGHT AND SELLERS
6.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Wainwright will, and will cause each of the Acquired Companies and their
Representatives to, (i) afford Concierge and its Representatives full and free
access to each of the Acquired Companies personnel, properties, contracts, books
and records, and other documents and data, (ii) furnish Concierge and
Concierge’s Representatives with copies of all such contracts, books and
records, and other existing documents and data as Concierge may reasonably
request, and (iii) furnish Concierge and Concierge’s Representatives with such
additional financial, operating, and other data and information as Concierge may
reasonably request.
 
33

 
6.2 Operation of the Business of the Acquired Companies. Except as set forth in
Part 6.2 of the Wainwright Disclosure Letter, between the date of this Agreement
and the Closing Date, Wainwright will, and will cause each of the Acquired
Companies to:
(a) conduct the business of each of the Acquired Companies only in the Ordinary
Course of Business;
(b) use its commercially reasonable efforts to preserve intact the current
business organization of each of the Acquired Companies, keep available the
services of the current officers, employees, and agents of each of the Acquired
Companies, and maintain the relations and good will with suppliers, customers,
landlords, creditors, employees, agents, and others having business
relationships with each of the Acquired Companies;
(c) confer with Concierge concerning operational matters of a material nature;
(d) upon request, report to Concierge concerning the general status of the
business, operations, and finances of each of the Acquired Companies;
(e) not make any dividend or distribution to its stockholders (other than any
dividend or distribution from one of the Acquired Companies to another);
(f) preserve and maintain all of their permits and Governmental Authorizations
required to operate the Business;
(g) pay their debts, Taxes, and other obligations when due;
(h) comply in all material respects with all applicable laws; and
(i) maintain their books and records in accordance with past practices.
6.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, or as set forth in Part 6.3(a) of the Wainwright Disclosure Letter,
between the date of this Agreement and the Closing Date, Wainwright will not,
and will cause each of the Acquired Companies not to, without the prior consent
of Concierge, take any affirmative action, or fail to take any reasonable action
within their or its control, as a result of which any of the changes or events
listed in Section 4.11 will occur.
6.4 Required Approvals. Between the date of this Agreement and the Closing Date,
Wainwright shall, and shall cause each of the Acquired Companies to, make all
filings required by Legal Requirements to be made by them in order to consummate
the Contemplated Transactions (including, if and to the extent necessary, all
filings under the HSR Act). Between the date of this Agreement and the Closing
Date, Wainwright shall, and shall cause the Acquired Companies to, (a) cooperate
with Concierge with respect to all filings Concierge elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Concierge in obtaining all consents
identified in Part 5.2 of the Concierge Disclosure Letter (including, if and to
the extent necessary, taking all actions reasonably requested to cause early
termination of any applicable waiting period under the HSR Act).
 
34

 
6.5 Notification. Between the date of this Agreement and the Closing Date,
Wainwright will promptly notify Concierge in writing if Wainwright or any of the
Acquired Companies becomes aware of any fact or condition that causes or
constitutes a breach of any representation or warranty set forth in Article III
or Article IV as of the date of this Agreement, or if Wainwright or any of the
Acquired Companies becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute a breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition. Should any such fact or
condition require any change in the Wainwright Disclosure Letter if the
Wainwright Disclosure Letter were dated the date of the occurrence or discovery
of any such fact or condition, Wainwright will promptly deliver to Concierge a
supplement to the Wainwright Disclosure Letter specifying such change. During
the same period, Wainwright will promptly notify Concierge of the occurrence of
any breach of any covenant of Wainwright or Sellers in this Article VI or of the
occurrence of any event that may make the satisfaction of the conditions in
Article VIII impossible or unlikely.
6.6 Payment of Indebtedness. Except as expressly provided in this Agreement, or
in Part 6.6 of the Wainwright Disclosure Letter, Wainwright will (i) cause all
indebtedness owed to any of the Acquired Companies by any Seller or any Related
Person of any Seller to be paid in full prior to Closing, and (ii) cause all
indebtedness for borrowed money owed by any of the Acquired Companies to any
other Person (including any Seller) to be paid in full prior to Closing.
6.7 No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Article X, Wainwright will not, and will cause each of the Acquired
Companies and each of their Representatives not to, directly or indirectly
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Concierge)
relating to any transaction involving the sale of the business or assets (other
than in the Ordinary Course of Business) of any of the Acquired Companies, or
any of the capital stock or other equity security of any of the Acquired
Companies, or any merger, consolidation, business combination, or similar
transaction involving any of the Acquired Companies.
6.8 Commercially Reasonable Efforts. Between the date of this Agreement and the
Closing Date, Wainwright and each Seller will use its commercially reasonable
efforts to cause the conditions in Article VIII to be satisfied.
6.9 Audit Fees. Wainwright understands, acknowledges, and agrees that Concierge
is a public reporting company and is required to submit certain audited and
other financial statements to the SEC in conjunction with the Contemplated
Transactions. Wainwright shall engage a qualified auditor to audit its financial
statements and the financial statements of the Acquired Companies in order to
satisfy the SEC’s financial statement requirements (the “Wainwright Audited
Financial Statements”). Wainwright shall cover the cost of such audit.
 
 
35

 
ARTICLE VII
COVENANTS OF CONCIERGE
7.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Concierge will, and will cause each of its Subsidiaries and its
Representatives to, (i) afford Wainwright and each of its Representatives full
and free access to Concierge’s and each of its Subsidiary’s personnel,
properties, contracts, books and records, and other documents and data, (ii)
furnish Wainwright and its Representatives with copies of all such contracts,
books and records, and other existing documents and data as Wainwright and its
Representatives may reasonably request, and (iii) furnish Wainwright and its
Representatives with such additional financial, operating, and other data and
information as Wainwright and its Representatives may reasonably request.
7.2 Operation of the Business of Concierge and its Subsidiaries. Except as set
forth in Part 7.2 of the Concierge Disclosure Letter, between the date of this
Agreement and the Closing Date, Concierge will, and will cause each of its
Subsidiaries to:
(a) conduct the business of Concierge and such Subsidiaries only in the Ordinary
Course of Business;
(b) use its commercially reasonable efforts to preserve intact the current
business organization of Concierge and such Subsidiaries, keep available the
services of the current officers, employees, and agents of Concierge and such
Subsidiaries, and maintain the relations and good will with suppliers,
customers, landlords, creditors, employees, agents, and others having business
relationships with Concierge and such Subsidiaries;
(c) confer with Wainwright concerning operational matters of a material nature;
(d) upon request, report to Wainwright concerning the general status of the
business, operations, and finances of Concierge and its Subsidiaries; and
(e) not make any dividend or distribution to its stockholders (other than any
dividend or distribution from a Subsidiary of Concierge to Concierge).
(f) preserve and maintain all of its permits and Governmental Authorizations
required to operate the business of Concierge and its Subsidiaries;
(g) pay the debts, Taxes, and other obligations of Concierge and its
Subsidiaries when due;
(h) comply in all material respects with all applicable laws; and
(i) maintain its books and records of Concierge and its Subsidiaries in
accordance with past practices.
7.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, or as set forth in Part 7.3 of the Concierge Disclosure Letter,
between the date of this Agreement and the Closing Date, Concierge will not, and
will cause each Subsidiary not to, without the prior consent of Wainwright, take
any affirmative action, or fail to take any reasonable action within their or
its control, as a result of which any of the changes or events listed in Section
5.10 will occur.
 
36

 
7.4 Approvals of Governmental Bodies; Shareholders.
(a) Between the date of this Agreement and the Closing Date, Concierge will, and
will cause each of its Related Persons to, make all filings required by Legal
Requirements to be made by them to consummate the Contemplated Transactions
(including, if and to the extent necessary, all filings under the HSR Act).
Between the date of this Agreement and the Closing Date, Concierge will, and
will cause each Related Person to, cooperate with Sellers with respect to all
filings that Sellers are required by Legal Requirements to make in connection
with the Contemplated Transactions, and (ii) cooperate with Wainwright in
obtaining all consents identified in Part 4.2 of the Wainwright Disclosure
Letter.
(b) Without in any way limiting the foregoing Section 7.4(a), as soon as
reasonably practicable following the date hereof, Concierge shall (i) obtain the
necessary written shareholder consents to approve this Agreement and the
Contemplated Transactions (the “Shareholder Approval”), (ii) file with the SEC a
preliminary information statement on Schedule 14C with respect to the
Contemplated Transactions (the “Preliminary Consent Statement”), and (iii) file
with the SEC, and mail or deliver to the Concierge Shareholders, a definitive
information statement on Schedule 14C with respect to the Contemplated
Transactions (the “Definitive Consent Statement”). Concierge shall use its
reasonable best efforts to have the Preliminary Consent Statement cleared by the
staff of the SEC as promptly as practicable after such filing, and Concierge
shall thereafter mail or deliver the Definitive Consent Statement to the
Concierge Shareholders at least twenty (20) calendar days prior to the
anticipated date of Closing. Wainwright shall furnish all information concerning
Wainwright and its Subsidiaries for inclusion in the Preliminary Consent
Statement and Definitive Consent Statement as may be reasonably requested by
Concierge, and shall have the right to review in advance, and, to the extent
practicable, to provide comments on, the Preliminary Consent Statement prior to
its filing and the Definitive Consent Statement prior to its and mailing to
Concierge Shareholders.
(c) Each of Concierge and Wainwright shall promptly advise the other upon
receiving any communication from any Governmental Body, the consent or approval
of which is required for consummation of the Contemplated Transactions, in
connection with the Contemplated Transactions.
7.5 Notification. Between the date of this Agreement and the Closing Date,
Concierge will promptly notify Wainwright in writing if Concierge becomes aware
of any fact or condition that causes or constitutes a breach of any of
Concierge’s representations and warranties as of the date of this Agreement, or
if Concierge becomes aware of the occurrence after the date of this Agreement of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. During the same period, Concierge will
promptly notify Wainwright of the occurrence of any breach of any covenant of
Concierge in this Article VII or of the occurrence of any event that may make
the satisfaction of the conditions in Article IX impossible or unlikely.
 
37

 
7.6 Commercially Reasonable Efforts. Between the date of this Agreement and the
Closing Date, Concierge will use its commercially reasonable efforts to cause
the conditions in Article IX to be satisfied.
7.7 No Negotiation. Except as set forth in Part 7.7 of the Concierge Disclosure
Schedule, until such time, if any, as this Agreement is terminated pursuant to
Article X, Concierge will not, and will cause each Subsidiary and each of their
Representatives not to, directly or indirectly solicit, initiate, or encourage
any inquiries or proposals from, discuss or negotiate with, provide any
non-public information to, or consider the merits of any unsolicited inquiries
or proposals from, any Person (other than Wainwright) relating to any
transaction involving the sale of the business or assets of Concierge or any
Subsidiary, or any of the capital stock or other equity security of Concierge or
any Subsidiary, or any merger, consolidation, business combination, or similar
transaction involving Concierge or any Subsidiary.
ARTICLE VIII
CONDITIONS PRECEDENT TO CONCIERGE’S OBLIGATION TO CLOSE
Concierge’s obligation to purchase the Wainwright Shares and to take the other
actions required to be taken by Concierge at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may, to the extent permitted by applicable Legal Requirements, be
waived by Concierge, in whole or in part, as long as such waiver is in writing):
8.1 Accuracy of Representations.
(a) Each Seller’s representations and warranties set forth in Article III must
have been accurate as of the date of this Agreement, and must be accurate as of
the Closing Date as if made on the Closing Date.
(b) All of the representations and warranties set forth in Article IV
(considered collectively), and each of such representations and warranties
(considered individually), must have been accurate as of the date of this
Agreement, and must be accurate as of the Closing Date as if made on the Closing
Date, in each case giving effect to the Wainwright Disclosure Letter or any
supplement thereto, except to the extent such inaccuracies would not,
individually or in the aggregate, have a Wainwright Material Adverse Effect.
8.2 Sellers’ and Wainwright’s Performance.
(a) All of the covenants and obligations that Sellers or Wainwright are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of such covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.
(b) Sellers and Wainwright must have delivered each of the documents required to
be delivered to Concierge pursuant to Section 2.4 (except to the extent release
of same is conditioned upon occurrence of the Closing).
(c) Without in any way limiting this Section 8.2(a), Wainwright shall have
delivered to Concierge the Wainwright Audited Financial Statements.
 
38

 
8.3 Concierge Shareholder Approval. The Shareholder Approval shall have been
obtained in accordance with Nevada law, and the definitive Schedule 14C shall
have been mailed to shareholders of Concierge in accordance with SEC rules and
Nevada law.
8.4 Consents. Each of the Consents denoted by an asterisk (*) in Part 4.2 of the
Wainwright Disclosure Letter must have been obtained and must be in full force
and effect.
8.5 No Proceedings. As of the proposed Closing Date, there must not be pending
against any Seller, Wainwright, or any of the Acquired Companies any bona fide
third party Proceeding reasonably likely of success (a) involving any challenge
to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the Contemplated
Transactions.
8.6 Fairness Opinion. Concierge shall have received the opinion of Cogent to the
effect that, as of the date hereof, and based upon and subject to the
limitations and assumptions set forth in such opinion, the Purchase Price to be
paid by Concierge pursuant to this Agreement is fair, from a financial point of
view, to the holders of shares of Concierge.
8.7 Independent Advisory Committee. The independent advisory committee (the
“Advisory Committee”) appointed by Concierge shall have reviewed and approved
the terms of the Contemplated Transactions (including the Per-Share Price and
the consideration to be received by the Wainwright Sellers hereunder), and
determined that the Contemplated Transactions are in the best interest of
Concierge and the Concierge Shareholders.
ARTICLE IX
CONDITIONS PRECEDENT TO SELLERS’ and wainrwright’s OBLIGATION TO CLOSE
Sellers’ obligation to sell the Wainwright Shares and to take the other actions
required to be taken by Sellers at the Closing, and Wainwright’s obligation to
take actions required of it at the Closing, are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may,
to the extent permitted by applicable Legal Requirements, be waived by Sellers,
Wainwright, in whole or in part, as long as such waiver is in writing):
9.1 Accuracy of Representations. All of the representations and warranties set
forth in Article V (considered collectively), and each of such representations
and warranties (considered individually), must have been accurate as of the date
of this Agreement, and must be accurate as of the Closing Date as if made on the
Closing Date, in each case giving effect to the Concierge Disclosure Letter or
any supplement thereto, to the extent such inaccuracies would not, individually
or in the aggregate, have a Concierge Material Adverse Effect.
9.2 Concierge’s Performance.
(a) All of the covenants and obligations that Concierge is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of such covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
 
39

 
(b) Concierge must have delivered each of the documents required to be delivered
by Concierge pursuant to Section 2.4 (except to the extent release of same is
conditioned upon occurrence of Closing).
9.3 Concierge Shareholder Approval. The Shareholder Approval shall have been
obtained in accordance with Nevada law, and the definitive Schedule 14C shall
have been mailed to shareholders of Concierge in accordance with SEC rules and
Nevada law..
9.4 Consents. Each of the Consents denoted by an asterisk (*) in Part 5.2 of the
Concierge Disclosure Letter must have been obtained and must be in full force
and effect.
9.5 No Proceedings. As of the proposed Closing Date, there must not be pending
against Concierge any bona fide third party Proceeding reasonably likely of
success (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.
9.6 Cogent Materials and Schedule 14C. Each Seller shall have received a copy of
the Cogent fairness opinion, any other valuation or related materials provided
by Cogent to the Concierge Board, a copy of the definitive Schedule 14C mailed
to Concierge Shareholders and, based upon a review of such materials, shall in
its discretion elect to proceed with the sale of Wainwright Shares owned by such
Seller.
ARTICLE X
TERMINATION
10.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:
 (a) by either Concierge, on the one hand, or Wainwright and Sellers, on the
other hand, if a material breach of any provision of this Agreement has been
committed by the other party and such breach has not been waived; provided,
however, that the breaching party shall have thirty (30) days from the date of
receipt of written notice of such breach from the non-breaching party in which
to cure such breach;
(b) (i) by Concierge if any of the conditions in Article VIII have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Concierge to comply with
its obligations under this Agreement) and Concierge has not waived such
condition on or before the Closing Date; or (ii) by Wainwright and Sellers,
acting through Wainwright, if any of the conditions in Article IX has not been
satisfied of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Sellers to comply with
their obligations under this Agreement) and Sellers and Wainwright have not
waived such condition on or before the Closing Date;
 
40

 
(c) by mutual consent of Concierge, Wainwright and Sellers; or
(d) by either Concierge, on the one hand, or Wainwright and the Sellers, on the
other hand, if the Closing has not occurred (other than through the failure of
any party seeking to terminate this Agreement to comply fully with its
obligations under this Agreement) on or before December 31, 2016, or such later
date as the parties may agree upon, in writing.
10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, all further obligations of the parties under this Agreement will
terminate, except that the obligations in Sections 12.1 and 12.3 will survive;
provided, however, that if this Agreement is terminated by a party because of
the breach of the Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.
ARTICLE XI
INDEMNIFICATION; REMEDIES
11.1 Survival. All representations, warranties, covenants, and obligations in
this Agreement will survive the Closing; provided, however, that the right to be
indemnified for any breach of a representation, warranty, covenant or other
obligation shall be limited as set forth herein.
11.2 Indemnification and Payment of Damages by Sellers.
(a) If the Closing occurs, each Seller, severally and not jointly, shall
indemnify and hold harmless Concierge and its Representatives, stockholders,
controlling persons, and Affiliates (collectively, the “Concierge Indemnified
Parties”) for the amount of any loss, Liability, claim, damage, expense
(including reasonable costs of investigation and defense and reasonable
attorneys’ fees) (collectively, “Damages”), arising from any breach of any
representation or warranty made by such Seller in Article III of this Agreement.
(b) If the Closing occurs, the Sellers, severally and not jointly (according to
their respective Indemnification Percentages), shall indemnify and hold harmless
the Concierge Indemnified Parties for, and will pay to the Concierge Indemnified
Parties the amount of, any Damages resulting from:
(i)
any breach of any representation or warranty contained in Article IV of this
Agreement; and
(ii)
any breach of any covenant or obligation of Wainwright in this Agreement.
11.3 Indemnification and Payment of Damages By Concierge. If the Closing occurs,
Concierge will indemnify and hold harmless Sellers and their respective
Representatives, stockholders, controlling persons, and Affiliates
(collectively, the “Seller Indemnified Parties”) for any Damages arising,
directly or indirectly, from or in connection with (a) any breach of any
representation or warranty made by Concierge in this Agreement, and (b) any
breach by Concierge of any covenant or obligation of Concierge in this
Agreement. Such indemnification shall be payable to Sellers according to their
respective Pro Rata Shares.
 
41

 
11.4 Time Limitations. If the Closing occurs, no Seller will have any liability
(for indemnification or otherwise) with respect to any representation or
warranty (other than those in Sections 3.2, 3.3, 3.4, 4.2(a), 4.3, 4.6 or 4.16),
or any covenant or obligation to be performed and complied with prior to the
Closing Date, unless on or before the first anniversary of the Closing Date,
Concierge notifies Sellers of a claim specifying the factual basis of that claim
in reasonable detail to the extent then known by Concierge. A claim with respect
to Section 4.6 may be made at any time prior to the thirtieth (30th) day
immediately following the expiration of the applicable statute of limitations
that applies to the relevant matter in question. A claim with respect to
Sections 3.2, 3.3, 3.4, 4.2(a), 4.3 or 4.16 may be made at any time. If the
Closing occurs, Concierge will have no liability (for indemnification or
otherwise) with respect to any representation or warranty (other than those in
Sections 5.2(a), 5.3, 5.6 or 5.16), or covenant or obligation to be performed
and complied with prior to the Closing Date, unless on or before the first
anniversary of the Closing Date, Sellers notify Concierge of a claim specifying
the factual basis of that claim in reasonable detail to the extent then known by
Sellers. A claim with respect to Sections 5.2(a), 5.3 or 5.16) may be made at
any time. A claim with respect to Section 5.6 may be made at any time prior to
the thirtieth (30th) day immediately following the expiration of the applicable
statute of limitations that applies to the relevant matter in question.
11.5 Limitations on Amount – Sellers.
(a) No Seller will have any liability (for indemnification or otherwise) with
respect to the matters described in Section 11.2(b)(i) or, to the extent
relating to any failure to perform or comply prior to the Closing Date, Section
11.2(b)(ii), until the total of all Damages with respect to such matters exceeds
two percent (2%) of the aggregate value (based on the Concierge Per Share Price)
of the Purchase Price actually issued by Concierge to Sellers (the
“Deductible”), and then only for the amount by which such Damages exceed the
Deductible; provided, however, that in no event shall the aggregate amount
payable by the Sellers under Section 11.2(b)(i) and (b)(ii) exceed $8,500,000
(the “Cap”).
(b) Notwithstanding anything to the contrary contained herein, (i) all
obligations of Sellers to make indemnification payments under this Article XI
shall be satisfied by the transfer from Sellers to Concierge of Concierge Shares
having an aggregate value (based on the Concierge Per-Share Price) equal to the
amount of indemnification owed; (ii) in no event shall any Seller be liable for
indemnification under Section 11.2(a) in excess of the value of the Concierge
Shares actually received by such Seller (based on the Concierge Per Share
Price); and (iii) in no event shall any Seller be liable for indemnification
under Section 11.2(b) for an amount in excess of such Seller’s Indemnification
Percentage of the amount of indemnification fully and finally determined to be
due and payable to a Concierge Indemnified Party thereunder (but subject at all
times to the limitations set forth in this Article XI).
11.6 Limitation on Amount – Concierge. Concierge will have no liability (for
indemnification or otherwise) with respect to the matters described in Section
11.3(a) or, to the extent relating to an alleged failure to perform any covenant
prior to the Closing Date, Section 11.3(b), until the total of all Damages with
respect to such matters exceeds the Deductible, and then only for the amount by
which such Damages exceed the Deductible; provided, however, that in no event
shall the aggregate amount payable by Concierge under Section 11.3(a) exceed the
Cap.
 
42

 
11.7 Additional Limitations. The rights of the Seller Indemnified Parties and
Concierge Indemnified Parties to be indemnified under this Article XI shall be
subject to the following limitations:
(a) No party shall be entitled to recover Damages (i) for punitive, exemplary or
special damages of any nature, (ii) for indirect or consequential damages,
including damages for lost profit, lost business opportunity or damage to
business reputation, or (iii) relating to or arising out of any act or omission
of the indemnified party after the date of Closing.
(b) No party shall be entitled to recover under this Article XI for any Damages
to the extent such Damages arise out of any changes, after the Closing Date, in
applicable Legal Requirements or GAAP, or the interpretations thereof.
(c) The Concierge Indemnified Parties shall not be entitled to recover under
this Article XI for Damages to the extent that the basis for such Damages is
adequately provided or accounted for or reflected in the Wainwright Balance
Sheet.
(d) In no event may a party recover any Damages under one section of this
Agreement to the extent Damages with respect to the same matter have been
previously recovered under any other section of this Agreement.
(e) In addition to, and not in limitation of any other provision herein, each
party will use its commercially reasonable efforts to mitigate any Damages with
respect to which it may be entitled to seek indemnification pursuant to this
Agreement, and no party shall be entitled to indemnification for Damages to the
extent it can be demonstrated that such Damages would not have occurred but for
the failure of the party seeking indemnification to mitigate as herein provided.
(f) If any indemnified party is indemnified for any Damages pursuant to this
Agreement with respect to any Third Party Claim, then the indemnifying party
will be subrogated to all rights and remedies of such indemnified party against
such third party and any other party with respect to the matter forming the
basis for the Third Party Claim, and the indemnified party will cooperate with
and assist the indemnifying party in asserting all such rights and remedies
against such parties (with the benefits of any recovery to be distributed to the
indemnifying party).
11.8 Exclusive Remedies. If the Closing occurs, the remedies set forth in this
Article XI shall be the exclusive remedies of the parties for any breach of his
Agreement.
11.9 Characterization of Payments. Any payment made to a Concierge Indemnified
Party or a Seller Indemnified Party pursuant to this Article XI shall be treated
as an adjustment of the Purchase Price for all purposes, including Tax purposes,
to the maximum extent permitted by applicable Legal Requirements.
 
43

 
11.10 Procedure for Indemnification – Third Party Claims.
(a) Promptly after receipt by an indemnified party under Section 11.2 or 11.3 of
notice of the commencement by a third party of any Proceeding against it (a
“Third Party Claim”), such indemnified party will, if a claim is to be made
against an indemnifying party under such Section, promptly give notice to the
indemnifying party of the commencement of such Proceeding (a “Third Party Claim
Notice”).
(b) If any Third Party Claim is brought against a party and such party gives
Third Party Claim Notice to the indemnifying party of the commencement of the
Proceeding forming the basis of the Third Party Claim, the indemnifying party
will be entitled to participate in such Proceeding and, to the extent that it
wishes (unless the indemnifying party is also a party to such Proceeding and the
indemnified party is advised in writing by its counsel that joint representation
would be inappropriate under applicable standards of professional conduct), or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not be liable to the indemnified party under this
Article XI for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding subsequently incurred by the indemnified party in
connection with the defense of such Proceeding. If the indemnifying party
assumes the defense of a Proceeding, no compromise or settlement of such claims
may be effected by the indemnifying party without the indemnified party’s
consent unless (A) there is no finding or admission of any violation of Legal
Requirements, and (B) the sole relief provided is monetary damages that are paid
in full by the indemnifying party. If a Third Party Claim Notice is given to the
indemnifying party and the indemnifying party does not, within ten (10) days
after the Third Party Claim Notice is given, give notice to the indemnified
party of its election to assume the defense of such Proceeding, the indemnified
party shall proceed with the defense of such Third Party Claim; provided,
however, that no compromise or settlement of such claims may be effected by the
indemnified party without the indemnifying party’s consent.
(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, and at its sole cost and
expense, participate in the defense, compromise or settlement of such
Proceeding.
11.11 Procedure for Indemnification – Other Claims. A claim for indemnification
for any matter not involving a Third Party Claim may be asserted by notice to
the party from whom indemnification is sought.
ARTICLE XII
GENERAL PROVISIONS
12.1 Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, negotiation and execution of, and performance of its
obligations under, this Agreement, including all fees and expenses of its
Representatives; provided, however, that for the avoidance of doubt, Concierge
shall pay the full amount of the filing fee required in connection with any
filings (if any) required under the HSR Act. In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by another
party.
 
44

 
12.2 Public Announcements. Any public announcement or similar publicity with
respect to this Agreement or the Contemplated Transactions will be made, if at
all, at such time and in such manner as Concierge and Wainwright mutually agree,
unless otherwise required by applicable Legal Requirements. Wainwright and
Concierge will consult with each other concerning the means by which the
Acquired Companies’ employees, customers, and suppliers and others having
dealings with the Acquired Companies will be informed of the Contemplated
Transactions, and Concierge will have the right to be present for any such
communication.
12.3 Confidentiality. Between the date of this Agreement and the Closing Date,
except as expressly contemplated by this Agreement, each of Concierge and
Wainwright shall continue to be bound by the terms of the Confidentiality
Agreement. If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request, and each Party will continue to be bound by the
Confidentiality Agreement in accordance with its terms.
12.4 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):
 
Concierge Technologies, Inc.
29115 Valley Center Rd., K-206
Valley Center, CA 92082
Attn: David Neibert, CEO
Fax: 888.312.0124
 
With a copy to:
 
Horwitz + Armstrong, A Professional Law Corporation
14 Orchard, Suite 200
 Lake Forest, CA 92630
Attn: Lawrence W. Horwitz, Esq.
Fax: 949.540.6578
 
 
45

 
 
Wainwright:
 
Wainwright Holdings, Inc.
Wainwright Inc.
1999 Harrison Street
Suite 1530
Oakland, CA 94612
Attention: Nick Gerber
Facsimile No: 925.376.3490
 
with a copy to:
Sutherland Asbill & Brennan LLP
700 Sixth St. NW
Washington, DC 20001
Attention: James M. Cain, Esq.
Facsimile No.: 202.637.3593
 
Sellers:
 
See signature pages of Sellers on Investor Questionnaires
12.5 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the courts of the State of
California, Orange County, or, if it has or can acquire jurisdiction, in the
United States District Court located in Orange County, California, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
12.6 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
12.7 Waiver. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
12.8 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (other than
the Confidentiality Agreement, which shall, except as expressly contemplated by
this Agreement, remain in full force and effect) and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed
by the party to be charged with the amendment.
 
46

 
12.9 Disclosure Letters. Notwithstanding anything in this Agreement to the
contrary, the mere inclusion of an item as an exception to a representation or
warranty in the Wainwright Disclosure Letter or Concierge Disclosure Letter, as
applicable, shall not be deemed an admission that such item represents a
material exception or material fact, event or circumstance or that such item has
had or would be reasonably likely to have a Wainwright Material Adverse Effect,
Fund Material Adverse Effect or a Concierge Material Adverse Effect, as
applicable. Each part of the Wainwright Disclosure Letter and Concierge
Disclosure Letter shall be numbered to correspond with the sections and
subsections contained in this Agreement; provided, however, that the disclosure
in any Part of the Wainwright Disclosure Letter and Concierge Disclosure Letter,
as applicable, shall qualify (i) the corresponding section or subsection, as the
case may be, of this Agreement, (ii) other sections or subsections of this
Agreement to the extent specifically cross-referenced in such section or
subsection thereof, and (iii) other sections or subsections of this Agreement to
the extent that such disclosure would be applicable to such other sections or
subsections.
12.10 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.
12.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
12.12 Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
12.13 Governing Law. This Agreement will be governed by the laws of the State of
California without regard to conflicts of laws principles.
12.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
 
[Signature pages follow]
 
 
47

 
 
 
                IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.
 
CONCIERGE TECHNOLOGIES, INC.
 
 
 
By:                                                              

Its:                                                               

 
 
WAINWRIGHT HOLDINGS, INC.
 


By:                                                               

Its:                                                                

 
 
 
 
[signature page to Stock Purchase Agreement]
 
 

 
 
THE NICHOLAS & MELINDA GERBER LIVING TRUST
 
 
 
__________________________                

By:                                                                

Its:                                                               

 
[signature page to Stock Purchase Agreement]
 
 

 
 
 
GERBER FAMILY IRREVOCABLE TRUST
 
 
 
__________________________              
By:                                                               

Its:                                                               

 
[signature page to Stock Purchase Agreement]
 
 

 
 
 
 
 
__________________________ 
Jeremy Gerber
 
 
 
__________________________ 
Belinda Gerber
 
[signature page to Stock Purchase Agreement]
 
 

 
 
 
 
 
__________________________ 
Eliot Gerber
 
 
 
__________________________ 
Sheila Gerber
 
 
[signature page to Stock Purchase Agreement]
 
 

 
 
 
 
SCHOENBERGER FAMILY TRUST
 
 
 
__________________________              
By:                                                               

Its:                                                               

 
 
 
[signature page to Stock Purchase Agreement]
 
 

 
 
 
YEE-NGIM FAMILY TRUST
 
 
 
__________________________              
By:                                                               

Its:                                                               

 
[signature page to Stock Purchase Agreement]
 
 

 
 
 
 
 
__________________________ 
Robert Nguyen
 
 
 
__________________________ 
Mitzi Wong-Nguyen
 
 
 
[signature page to Stock Purchase Agreement]
 
 

 
 
EXHIBIT A
 
FUNDS
 
1.
United States Oil Fund, LP
2.
United States Natural Gas Fund, LP
3.
United States 12 Month Oil Fund, LP
4.
United States Gasoline Fund, LP
5.
United States Diesel-Heating Oil Fund, LP
6.
United States Diesel-Heating Oil Fund, LP
7.
United States Short Oil Fund, LP
8.
United States 12 Month Natural Gas Fund, LP
9.
United States Brent Oil Fund, LP
10.
United States Commodity Index Fund
11.
United States Copper Index Fund
12.
United States Agriculture Index Fund
13.
United States Canadian Crude Oil Index Fund
14.
REX USCF MLP Index Fund
15.
REX S&P MLP Inverse Fund
16.
Stock Split Index Fund
17.
USCF INDXX Restaurant Leaders ETF
18.
USCF Dynamic Commodity Index ETF
19.
United States Commodity Index Funds Trust
20.
USCF Funds Trust
21.
USCF ETF Trust
22.
USCF Mutual Funds Trust
 
 
 

 
 
EXHIBIT B
 
WAINWRIGHT SHARES; PRO RATA PERCENTAGES;
INDEMNIFICATION PERCENTAGES AND CONCIERGE SHARES
 
 
[INFORMATION REDACTED]
 
 
 
 

 
 
 
  Concierge Technologies, Inc. agrees that copies of the Concierge Disclosure
Letter and the Wainwright Disclosure Letter will be furnished supplementally to
the Commission upon request.
 

